 



Exhibit 10.1
SECURED BRIDGE LOAN AGREEMENT
Dated as of May 24, 2006
     This SECURED BRIDGE LOAN AGREEMENT is entered into as of May 24, 2006 (the
“Agreement Effective Date”) by and among BIOMED REALTY, L.P., a Maryland limited
partnership (“Borrower” or “Operating Partnership”), KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), and each lender which
may hereafter become a party to this Agreement pursuant to Section 11.8
(collectively, together with KeyBank, the “Lenders” and, individually, a
“Lender”) and KEYBANK NATIONAL ASSOCIATION, not individually but as
“Administrative Agent.”
RECITALS
     WHEREAS, Borrower has requested that the Lenders provide a secured loan to
Borrower; and
     WHEREAS, the Lenders are willing to do so on the terms set forth in this
Agreement,
     NOW, THEREFORE, in consideration of the recitals herein and the mutual
covenants contained herein, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Adjusted EBITDA” means, as of any date, (a) EBITDA with respect to the
Consolidated Group for the most recent Fiscal Quarter for which financial
results have been reported less (b) Capital Reserves divided by four (4).
     “Adjusted NOI” means, as of any date with respect to any Project or group
of Projects, an annualized amount determined by multiplying four (4) times NOI
of such Project or group of Projects for the most recent Fiscal Quarter for
which financial results have been reported and deducting therefrom the
then-current annualized Capital Reserves with respect to such Project or group
of Projects.
     “Adjusted Subject Property NOI” means, as of any date, Adjusted NOI
attributable to the Subject Property, provided that, with respect to the Fiscal
Quarter in which the Borrower acquires its interest in the Subject Property, the
Adjusted Subject Property NOI for such Fiscal Quarter shall be deemed to be
increased by the per diem Adjusted NOI for the Subject Property after
acquisition times the number of days in such Fiscal Quarter prior to the date of
acquisition.
     “Administrative Agent” means KeyBank, when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent’s Office” means the Administrative Agent’s office
located at 127 Public Square, Cleveland, Ohio 44114, or such other office as the
Administrative Agent hereafter may designate by written notice to Borrower and
the Lenders.
     “Advance” means that portion of any Loan funded by a single Lender.
     “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person which owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation, or 10% or more of the partnership or other ownership interests of
any other Person, will be deemed to be an Affiliate of such corporation,
partnership or other Person.
     “Agreement” means this Secured Bridge Loan Agreement, either as originally
executed or as it may from time to time be extended, supplemented, consolidated,
amended, restated, increased, renewed or modified.
     “Alternate Base Rate” means, as of any date of determination, the rate per
annum equal to the higher of (a) the Prime Rate in effect on such date and
(b) the Federal Funds Effective Rate in effect on such date plus one-half of 1%
(50 basis points) plus, in either case, the Applicable Margin.
     “Alternate Base Rate Advance” means an Advance made hereunder and specified
to be an Alternate Base Rate Advance in accordance with Article 2.
     “Alternate Base Rate Loan” means a Loan made hereunder and specified to be
an Alternate Base Rate Loan in accordance with Article 2.
     “Applicable Margin” means one and forty hundredths of one percent (1.40%)
per annum with respect to LIBOR Rate Loans and zero with respect to Alternate
Base Rate Loans, as the case may be.
     “Banking Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, and New York, New York for
the conduct of substantially all of their commercial lending activities and on
which dealings in Dollars are carried on in the London interbank market and
(ii) for all other purposes, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio, and New York, New York for the
conduct of substantially all of their commercial lending activities.
     “Bayshore Project” means the Project currently owned by Borrower and
located in Brisbane, California.

- 2 -



--------------------------------------------------------------------------------



 



     “Capital Lease Obligations” means all monetary obligations of a Person
under any leasing or similar arrangement which, in accordance with Generally
Accepted Accounting Principles, is classified as a capital lease, other than
those obligations so classified solely as a result of FAS 141.
     “Capital Reserves” means, as of any date with respect to any
Income-Producing Project or group of Income-Producing Projects, an annual amount
equal to (i) $0.30 per square foot of the aggregate Net Rentable Area of those
Income-Producing Projects owned by a member of the Consolidated Group as of the
last day of the most recent Fiscal Quarter for which financial results have been
reported and (ii) the applicable Consolidated Group Pro Rata Share of $0.30 per
square foot of the Net Rentable Area of those Income-Producing Projects owned by
an Investment Affiliate as of the last day of such Fiscal Quarter.
     “Capitalization Rate” means, as of any date with respect to any Project,
8.75%, except that the Capitalization Rate with respect to the HGS Borrowing
Base Property shall be 9.875%.
     “Cash Equivalents” means, as of any date:
     (i) securities issued or directly and fully guaranteed or insured by the
United States of America government or any agency or instrumentality thereof
having maturities of not more than one year from such date;
     (ii) mutual funds organized under the United States Investment Company Act
of 1940, as amended, rated AAm or AAm-G by S&P and P-1 by Moody’s;
     (iii) certificates of deposit or other interest-bearing obligations of a
bank or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1 by S&P and
not less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
     (iv) certificates of deposit or other interest-bearing obligations of a
bank or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1+ by S&P,
and not less than P-1 by Moody’s and which has a long term unsecured debt rating
of not less than A1 by Moody’s (or in each case, if no bank or trust company is
so rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;
     (v) bonds or other obligations having a short term unsecured debt rating of
not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating
of not less than A1 by Moody’s issued by or by authority of any state of the
United States of America, any territory or possession of the United States of
America, including the Commonwealth of Puerto Rico and agencies thereof, or any
political subdivision of any of the foregoing;

- 3 -



--------------------------------------------------------------------------------



 



     (vi) repurchase agreements issued by an entity rated not less than A-1+ by
S&P, and not less than P-1 by Moody’s which are secured by United States of
America government securities of the type described in clause (i) of this
definition maturing on or prior to a date one month from the date the repurchase
agreement is entered into;
     (vii) short term promissory notes rated not less than A-1+ by S&P, and not
less than P-1 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and
     (viii) commercial paper (having original maturities of not more than
365 days) rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign
or domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.
     “Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.
     “Closing Date” means the time and Banking Day on which the conditions set
forth in Section 8.1 are satisfied or waived. The Administrative Agent shall
notify Borrower and the Lenders of the date that is the Closing Date.
     “Code” means the Internal Revenue Code of 1986, as amended or replaced and
as in effect from time to time.
     “Collateral” means all of the property, rights and interests of Owner in
the Subject Property that are subject to the security interests and Liens
created by the Security Documents.
     “Commitments” means the commitments of each of the Lenders (as initially
specified in Schedule 1.1 hereto) to make Advances under this Agreement.
     “Commitments Assignment and Acceptance” means an assignment and acceptance
agreement substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate in the form of Exhibit B,
properly completed and signed by a Senior Officer of Borrower.
     “Confidential Information” means (i) all of the terms, covenants,
conditions or agreements set forth in this Agreement or any amendments hereto
and any related agreements of whatever nature, (ii) the information and reports
provided in compliance with Article 7 of this Agreement, (iii) any and all
information provided, disclosed or otherwise made available to the
Administrative Agent and the Lenders including, without limitation, any and all
plans, maps, studies (including market studies), reports or other data,
operating expense information, as-built plans, specifications, site plans,
drawings, notes, analyses, compilations, or other documents or materials
relating to the Projects or their condition or use, whether prepared by Borrower
or others, which use, or reflect, or that are based on, derived from, or are in
any way related to the foregoing, and (iv) any and all other information of
Parent, its Subsidiaries or the Investment Affiliates that the Administrative
Agent or any Lender may have access to including, without limitation, ideas,
samples, media, techniques,

- 4 -



--------------------------------------------------------------------------------



 



sketches, specifications, designs, plans, forecasts, financial information,
technical information, drawings, works of authorship, models, inventions,
know-how, processes, apparatuses, equipment, algorithms, financial models and
databases, software programs, software source documents, manuals, documents,
properties, names of tenants or potential tenants, vendors, suppliers,
distributors and consultants, and formulae related to the current, future, and
proposed products and services of Parent, its Subsidiaries, the Investment
Affiliates, tenants or potential tenants (including, without limitation,
information concerning research, experimental work, development, design details
and specifications, engineering, procurement requirements, purchasing,
manufacturing, customer lists, investors, employees, clients, business and
contractual relationships, business forecasts, and sales and marketing plans).
Such Confidential Information may be disclosed or accessible to the
Administrative Agent and the Lenders as embodied within tangible material (such
as documents, drawings, pictures, graphics, software, hardware, graphs, charts,
or disks), orally, or visually.
     “Consolidated Group” means Parent, Borrower and all Subsidiaries of
Borrower which are consolidated with Parent and Borrower for financial reporting
purposes under GAAP.
     “Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.
     “Consolidated Outstanding Indebtedness” means, as of any date of
determination, without duplication, the sum of (a) all Indebtedness of the
Consolidated Group outstanding at such date, determined on a consolidated basis
in accordance with GAAP (whether recourse or non-recourse), plus, without
duplication, (b) the applicable Consolidated Group Pro Rata Share of any
Indebtedness of each Investment Affiliate other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group.
     “Continuing Tenant” means, with respect to any Income-Producing Project for
any Fiscal Quarter, a tenant of such Project which was in occupancy at all times
during such Fiscal Quarter and paying rent.
     “Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.
     “Controlled Entity” means a Person (a) that is a Subsidiary of Parent,
(b) that is a general partnership or a limited partnership in which Borrower or
a Wholly-Owned Subsidiary of Borrower is the sole managing general partner and
such managing general partner has the sole power to (i) sell all or
substantially all of the assets of such Person, (ii) incur Indebtedness in the
name of such Person, (iii) grant a Lien on all or any portion of the assets of
such Person and (iv) otherwise generally manage the business and assets of such
Person or (c) that is a limited liability company for

- 5 -



--------------------------------------------------------------------------------



 



which Borrower or a Wholly-Owned Subsidiary of Borrower is the sole manager and
such manager has the sole power to do the acts described in subclauses (i)
through (iv) of clause (b) above.
     “Debt Offering” means the issuance and sale by any member of the
Consolidated Group of any debt securities of such member, excluding debt
securities issued to and retained by another member of the Consolidated Group.
     “Debt Service” means, for any Fiscal Quarter, the sum of all Interest
Expense and all mandatory or regularly scheduled principal payments due and
payable during such period on the related Indebtedness, excluding any balloon
payments due upon maturity of such Indebtedness (provided that Debt Service with
respect to the Consolidated Group shall include only the applicable Consolidated
Group Pro Rata share of all such principal payments for such Fiscal Quarter with
respect to Indebtedness of Investment Affiliates). Debt Service shall include
the portion of rent payable by a Person during such Fiscal Quarter under Capital
Lease Obligations that should be treated as principal in accordance with
Generally Accepted Accounting Principles.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.
     “Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1 or both, would be an Event of Default.
     “Defaulting Lender” means (a) any Lender that has failed to fund any
Advance within two (2) Banking Days after such funding is required pursuant to
this Agreement; or (b) any Lender that has (i) breached any other material term
or condition of this Agreement or (ii) failed to make any other payment to the
Administrative Agent (whether such payment is a reimbursement for costs,
expenses or attorneys’ fees, an indemnity payment, the repayment of erroneously
paid funds, a portion of any set-off to be turned over to the Administrative
Agent or otherwise) when such payment is due and payable under this Agreement or
any other Loan Document, if such breach or failure has not been cured or paid
within ten (10) days after notice thereof from the Administrative Agent to such
Lender.
     “Default Rate” means the interest rate prescribed in Section 3.6.
     “Distribution” means, with respect to any shares of capital stock or any
warrant or option to purchase an equity security or other equity security or
interest issued by a Person, (i) the retirement, redemption, purchase or other
acquisition for cash or for Property by such Person of any such security or
interest, (ii) the payment by such Person of any dividend in cash or in Property
on or with respect to any such security or interest, (iii) any Investment by
such Person in the holder of 5% or more of any such security or interest if a
purpose of such Investment is to avoid characterization of the transaction as a
Distribution or (iv) any other payment in cash or Property by such Person
constituting a distribution under applicable Laws with respect to such security
or interest.
     “Dollars” or “$” means United States of America dollars.

- 6 -



--------------------------------------------------------------------------------



 



     “EBITDA” means, with respect to any Person for any Fiscal Quarter, the Net
Income of such Person (from operations and from discontinued operations) for
that Fiscal Quarter, before (i) interest, income taxes, depreciation,
amortization and all other non-cash expenses (including non-cash compensation,
to the extent not actually paid as a cash expense) of such Person for that
Fiscal Quarter and (ii) extraordinary gains (and losses) of such Person, in each
case as determined on a consolidated basis in accordance with Generally Accepted
Accounting Principles; provided, that in performing the foregoing calculation of
EBITDA with respect to the Consolidated Group, that portion of EBITDA
attributable to the Consolidated Group’s equity interests in any Investment
Affiliates shall be deducted, and the applicable Consolidated Group Pro Rata
Share of EBITDA in each such Investment Affiliate shall be added back into the
calculation.
     “Eligible Assignee” means (a) any Lender, (b) any Lender, any Affiliate of
any Lender and any Related Fund of any Lender (any two or more Related Funds
being treated as a single Eligible Assignee for all purposes hereof), (c) any
commercial bank having a combined capital and surplus of $5,000,000,000 or more,
(d) the central bank of any country which is a member of the Organization for
Economic Cooperation and Development, (e) any savings bank, savings and loan
association or similar financial institution which (A) has a net worth of
$500,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar to those extended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank, and
(f) any other financial institution (including a mutual fund or other fund)
approved by the Administrative Agent and, unless an Event of Default shall have
occurred and be continuing, Borrower (such approval not to be unreasonably
withheld or delayed) having total assets of $500,000,000 or more which meets the
requirements set forth in subclauses (B) and (C) of clause (e) above; provided
that each Eligible Assignee must either (a) be organized under the Laws of the
United States of America, any State thereof or the District of Columbia or
(b) be organized under the Laws of the Cayman Islands or any country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of such a country, and (i) act hereunder through a branch,
agency or funding office located in the United States of America and (ii) be
exempt from withholding of tax on interest and deliver the documents related
thereto pursuant to Section 11.21.
     “Employee Plan” means any (a) employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) any plan (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, (c) any entity the underlying assets of which include plan assets (as
defined in 29 C.F.R. Section 2510.3-101 or otherwise under ERISA) by reason of a
plan’s investment in such entity (including an insurance company general
account), or (d) a governmental plan (as defined in Section 3(32) of ERISA or
Section 414(d) of the Code) organized in a jurisdiction within the United States
of America having prohibitions on transactions with such governmental plan
substantially similar to those contained in Section 406 of ERISA or Section 4975
of the Code.
     “Equity Offering” means the issuance and sale by any member of the
Consolidated Group of any equity securities of such member, excluding equity
securities issued to and retained by another member of the Consolidated Group.

- 7 -



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.
     “ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with Parent pursuant to Section 414 of the Code.
     “Escrow Agent” shall have the meaning provided in Section 8.1(a)(iii).
     “Event of Default” shall have the meaning provided in Section 9.1.
     “Excluded Tenant” means, with respect to any Income-Producing Project for
any Fiscal Quarter, a tenant of such Project (i) whose lease expired or was
terminated during such Fiscal Quarter or within thirty (30) days after the
expiration of such Fiscal Quarter or (ii) which either defaulted in the payment
of any of its lease obligations during such Fiscal Quarter (and such payment
default is continuing after all required notices have been given and all
applicable cure periods provided for in such lease have expired) or was the
debtor in a voluntary or involuntary proceeding under any Debtor Relief Law
during such Fiscal Quarter.
     “FAS 141” means Statement No. 141 issued by the Financial Accounting
Standards Board.
     “Federal Funds Effective Rate” shall mean, for any day, the rate per annum
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
     “Fiscal Quarter” means the fiscal quarter of the Consolidated Group ending
on each March 31, June 30, September 30 and December 31.
     “Fiscal Year” means the fiscal year of Borrower ending on each December 31.
     “Fixed Charge Coverage Ratio” means, as of any date, (a) Adjusted EBITDA
divided by (b) the sum of (i) Debt Service with respect to the Consolidated
Group plus (ii) all Preferred Distributions of the Consolidated Group plus
(iii) the Consolidated Group Pro Rata Share of all Preferred Distributions of
Investment Affiliates, in each case based on the most recent Fiscal Quarter for
which financial results have been reported.
     “Funds From Operations” with respect to any fiscal period shall have the
same meaning determined from time to time by the National Association of Real
Estate Investment Trusts to be the meaning most commonly used by its members.
     “Future Development Land” shall have the meaning set forth in the
definition of Subject Property.
     “Generally Accepted Accounting Principles” or “GAAP” means, as of any date
of determination, accounting principles (a) set forth as generally accepted in
then currently effective

- 8 -



--------------------------------------------------------------------------------



 



Opinions of the Accounting Principles Board of the American Institute of
Certified Public Accountants, (b) set forth as generally accepted in then
currently effective Statements of the Financial Accounting Standards Board or
(c) that are then approved by such other entity as may be approved by a
significant segment of the accounting profession in the United States of
America. The term “consistently applied,” as used in connection therewith, means
that the accounting principles applied are consistent in all material respects
with those applied at prior dates or for prior periods.
     “Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal, each of competent jurisdiction.
     “Gross Asset Value” means, as of any day, an amount equal to the sum of the
following assets then owned by a member of the Consolidated Group or an
Investment Affiliate and valued as follows: (i) Adjusted NOI attributable to
Projects owned by a member of the Consolidated Group (or the Consolidated Group
Pro Rata Share thereof with respect to Projects owned by an Investment
Affiliate) (excluding any such portion of such Adjusted NOI attributable to
(a) the HGS Borrowing Base Property, (b) Projects that were Unstabilized
Projects at any time during the Fiscal Quarter with respect to which Adjusted
NOI is determined, (c) Projects acquired after the first day of such Fiscal
Quarter, or (d) Projects disposed of during or after such Fiscal Quarter),
divided by the applicable Capitalization Rate; plus, without duplication,
(ii) with respect to each such excluded Project that was an Unstabilized
Project, the greater of (a) the portion of such Adjusted NOI attributable to
such excluded Project (or the Consolidated Group Pro Rata Share thereof with
respect to any such excluded Project owned by an Investment Affiliate), divided
by the applicable Capitalization Rate and (b) the Consolidated Group’s GAAP cost
basis (or the Consolidated Group Pro Rata Share thereof with respect to any such
excluded Project owned by an Investment Affiliate) in such excluded Project;
plus (iii) the lesser of (a) $200,000,000 and (b) the Adjusted NOI attributable
to the HGS Borrowing Base Property divided by the applicable Capitalization
Rate; plus (iv) the acquisition cost of all Projects acquired after the first
day of such Fiscal Quarter and on or prior to such date of determination (or the
Consolidated Group Pro Rata Share thereof with respect to any such acquired
Project owned by an Investment Affiliate); plus (iv) the acquisition cost of all
raw land held for development as of such date (or the Consolidated Group Pro
Rata Share thereof with respect to any such land owned by an Investment
Affiliate) (provided that the amount contributed to Gross Asset Value under this
clause (v) shall not exceed 10% of the total Gross Asset Value); plus (vi) cash
and Cash Equivalents of the Consolidated Group as of such date of determination.
     “Guarantee” or “Guaranteed Obligation” means, as to any Person, any
(a) guarantee by that Person of Indebtedness of, or other obligation performable
by, any other Person or (b) assurance given by that Person to an obligee of any
other Person with respect to the performance of an obligation by, or the
financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature given
for the purpose of

- 9 -



--------------------------------------------------------------------------------



 



assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guarantee Obligation is limited by its terms to a lesser amount, in which case
to the extent of such amount) or, if not stated or determinable, the reasonably
anticipated liability in respect thereof as determined by the Person in good
faith pursuant to Generally Accepted Accounting Principles.
     “Guarantors” means collectively, Parent and Owner.
     “Guaranty” means, collectively, that certain Guaranty dated as of the
Agreement Effective Date executed by Parent and that certain IDOT Guaranty dated
as of the Agreement Effective Date executed by the Owner.
     “Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. §1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. §6901, et seq., or as “friable asbestos” pursuant to the
Toxic Substances Control Act, 15 U.S.C. §2601 et seq. or any other applicable
Hazardous Materials Law, in each case as such Laws are amended from time to
time.
     “Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the
Projects.
     “Headquarters Property” shall have the meaning set forth in the definition
of Subject Property.
     “HGS Borrowing Base Property” means the Project located at 9911 Belward
Campus Drive, Rockville, Maryland consisting of approximately nine and one-half
acres of land improved with a building containing approximately 289,912 gross
square feet of laboratory manufacturing space.
     “HGS Purchase Agreement” means that certain Agreement of Purchase and Sale
dated as of May 2, 2006 between Borrower and Human Genome Sciences, Inc. (“HGS”)
with respect to the purchase by Borrower of 100% of the ownership interests in
the Owner and certain other entities.
     “Implied Debt Service Amount” means, as of any date, the aggregate annual
amount of principal and interest that would be needed to fully amortize the then
Outstanding Loan Amount by equal monthly payments of principal and interest over
a 30 year period, using an annual interest rate equal to the greater of (i) the
sum of (A) the then-current annual yield on obligations of the United States of
America Treasury maturing approximately 10 years after such date plus (B) 2.00%
per annum, or (ii) 6.75% per annum
     “Income-Producing Project” means any Project other than an Unstabilized
Project.

- 10 -



--------------------------------------------------------------------------------



 



     “Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for Property or services rendered; (c) Capital Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all off-balance sheet obligations of such Person;
(f) all obligations of such Person in respect of any repurchase obligation,
takeout commitment or forward equity commitment, in each case evidenced by a
binding agreement (it being understood that the term “Indebtedness” shall not
include trade payables incurred in the ordinary course of business or
obligations of such Person under purchase agreements pertaining to potential
acquisition by such Person of additional real properties (and related assets));
(g) net mark to market exposure of such Person under any interest rate
protection agreement (including, without limitation, any interest rate swaps,
caps, floors, collars and similar agreements) and currency swaps and similar
agreements; (h) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary non-recourse “carve-out” exceptions for fraud, misapplication of
funds, environmental indemnities and other similar exceptions to recourse
liability (but not exceptions relating to bankruptcy, insolvency, receivership
or other similar events)); and (i) all Indebtedness of another Person secured by
any Lien on Property owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness or other payment
obligation. For the avoidance of doubt, Indebtedness shall not include premiums
required by FAS 141 as a result of the assumption of Indebtedness bearing an
interest rate that was above market interest rates at the time of assumption.
     “Intangible Assets” means assets that are considered intangible assets
under Generally Accepted Accounting Principles, including customer lists,
goodwill, copyrights, trade names, trademarks and patents.
     “Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted EBITDA to (b) Interest Expense.
     “Interest Expense” means, with respect to the Consolidated Group and
measured as of the last day of the most recent Fiscal Quarter for which
financial results have been reported, the sum of (a) all interest of the
Consolidated Group (whether accrued or paid, without duplication) for such
Fiscal Quarter, excluding any non-cash interest expense, but including any
capitalized interest (less capitalized interest not paid to third parties) not
funded from the proceeds of a construction loan, plus (b) the portion of rent
paid or payable by the Consolidated Group (without duplication) for such Fiscal
Quarter under Capital Lease Obligations that should be treated as interest in
accordance with Financial Accounting Standards Board Statement No. 13, plus
(c) the Consolidated Group Pro Rata Share of any interest expense of the type
described in clause (a) and clause (b) above of each Investment Affiliate for
such Fiscal Quarter.

- 11 -



--------------------------------------------------------------------------------



 



     “Investment” means, when used in connection with any Person, any investment
by or of that Person, whether by means of purchase or other acquisition of stock
or other securities of any other Person or by means of a loan, advance creating
a debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person. The amount of any Investment shall be the amount
actually invested (minus any return of capital with respect to such Investment
which has actually been received in cash or Cash Equivalents or has been
converted into cash or Cash Equivalents), without adjustment for subsequent
increases or decreases in the value of such Investment.
     “Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has either a controlling interest or a ten percent (10%)
or greater ownership interest, whose financial results, in either case, are not
consolidated under GAAP with the financial results of the Consolidated Group.
     “KOP Project” means that certain Project currently owned by a member of the
Consolidated Group (sometimes referred to by the Parties as the “King of Prussia
Project”) and located in Philadelphia, Pennsylvania.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.
     “Lead Arranger” means KeyBanc Capital Markets.
     “Lender” means each lender whose name is set forth in the signature pages
of this Agreement and each lender which may hereafter become a party to this
Agreement pursuant to Section 11.8.
     “Leverage Ratio” means, as of any day, (a) Consolidated Outstanding
Indebtedness as of such date, divided by (b) Gross Asset Value, as of such date,
expressed as a percentage.
     “LIBOR Base Rate” means, with respect to a LIBOR Rate Advance for the
relevant LIBOR Period, the applicable British Bankers’ Association LIBOR rate
for deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Banking Days prior to the
first day of such LIBOR Period, and having a maturity equal to such LIBOR
Period, provided that, if no such British Bankers’ Association LIBOR rate is
available to the Administrative Agent, the applicable LIBOR Base Rate for the
relevant LIBOR Period shall instead be the rate determined by the Administrative
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in Dollars with first class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Banking Days prior to the first
day of such LIBOR Period, in the approximate amount of the relevant LIBOR Rate
Advance and having a maturity equal to such LIBOR Period.
     “LIBOR Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower and the Administrative Agent as its
LIBOR Lending Office. If no LIBOR Lending Office is designated by a Lender, its
LIBOR Lending Office shall be its office at its address for purposes of notices
hereunder.

- 12 -



--------------------------------------------------------------------------------



 



     “LIBOR Period” means, as to each LIBOR Rate Loan, the period commencing on
the date specified by Borrower pursuant to Section 2.1(d) and ending 1, 2 or
3 months (or, with the written consent of all of the Lenders, any other period)
thereafter, as specified by Borrower in the applicable Request for Loan;
provided that:
     (a) the first day of any LIBOR Period shall be a Banking Day;
     (b) any LIBOR Period that would otherwise end on a day that is not a
Banking Day shall be extended to the next succeeding Banking Day unless such
Banking Day falls in another calendar month, in which case such LIBOR Period
shall end on the next preceding Banking Day;
     (c) any LIBOR Period which begins on a day for which there is no
numerically corresponding date in the calendar month in which such LIBOR Period
would otherwise end shall instead end on the last Banking Day of such calendar
month; and
     (d) no LIBOR Period shall extend beyond the Maturity Date.
     “LIBOR Rate” means, as of any date during any LIBOR Period, the sum of
(A) the LIBOR Base Rate applicable to such LIBOR Period divided by one minus the
then-current Reserve Percentage and (B) the Applicable Margin with respect to
LIBOR Rate Loans.
     “LIBOR Rate Advance” means an Advance made hereunder and specified to be a
LIBOR Rate Advance in accordance with Article 2.
     “LIBOR Rate Loan” means a Loan made hereunder and specified to be a LIBOR
Rate Loan in accordance with Article 2.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment
for security, security interest, encumbrance, lien or charge of any kind,
whether voluntarily incurred or arising by operation of Law or otherwise,
affecting any Property, including any conditional sale or other title retention
agreement, any lease in the nature of a security interest, and/or the filing of
any financing statement (other than a precautionary financing statement with
respect to a lease that is not in the nature of a security interest) under the
Uniform Commercial Code or comparable Law of any jurisdiction with respect to
any Property.
     “Life Sciences Buildings” means office buildings, office/laboratory
buildings and research or manufacturing/warehouse buildings, the major tenants
of which are primarily medical, pharmaceutical, biotech or other life sciences
companies, or are otherwise affiliated with the life sciences industry.
     “Loan” means the initial advance made or to be made by the Lenders to
Borrower as provided in Section 2.1, and thereafter shall mean each Alternate
Base Rate Loan and LIBOR Rate Loan that is a continuation or conversion of such
advance as determined pursuant to Article 2.
     “Loan Commitment” means $150,000,000. The respective Percentages of the
Lenders with respect to the Loan Commitment are set forth in Schedule 1.1.

- 13 -



--------------------------------------------------------------------------------



 



     “Loan Documents” means, collectively, this Agreement, the Notes, the
Guaranties, the Security Documents and any other agreements of any type or
nature hereafter executed and delivered by Borrower or Guarantors to the
Administrative Agent or to any Lender in any way relating to or in furtherance
of this Agreement, in each case either as originally executed or as the same may
from time to time be supplemented, modified, amended, restated, extended or
supplanted.
     “Loan Parties” means, collectively, as of any date, Borrower and the
Guarantors.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X.
     “Material Adverse Effect” means (a) a material adverse change in the status
of the business, results of operations or condition (financial or otherwise) of
the Consolidated Group taken as a whole, and/or (b) any set of circumstances or
events which (i) has had or would reasonably be expected to have a material
adverse effect upon the Collateral, the Subject Property or the validity or
enforceability of any Loan Document (other than as a result of any action or
inaction of the Administrative Agent or any Lender), or (ii) has materially
impaired or would reasonably be expected to materially impair the ability of the
Loan Parties to perform the Obligations.
     “Maturity Date” means August 23, 2006, subject to extension up to November
23, 2006 upon satisfaction of the conditions set forth in Section 2.5.
     “Monthly Payment Date” means the first day of each calendar month.
     “Moody’s” means Moody’s Investor Service, Inc. and its successors.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which one or more members of the Consolidated
Group or any of their ERISA Affiliates contribute or are obligated to
contribute.
     “Negative Pledge” means a Contractual Obligation (other than the Loan
Documents and the documents executed in connection with the Unsecured Credit
Agreement) that contains a covenant binding on any owner of a Project that
prohibits Liens on any of such owner’s Projects, other than any such covenant
contained in a Contractual Obligation (other than the Loan Documents and the
documents executed in connection with the Unsecured Credit Agreement) granting
or relating to a particular Lien on a Project which prohibits further Liens on
such Project and on the direct or indirect ownership interests in the entity
owning such Project.
     “Net Capital Expenditures” means with respect to any Person for any fiscal
period, an amount equal to the sum of the amount of capital expenditures paid in
cash by such Person in order to maintain the general condition and operation of
its Projects during such fiscal period, excluding (i) any non-recurring capital
expenditures made to update or enhance building infrastructure or building
systems on such Projects, (ii) expenditures for tenant improvements or
allowances made or given to induce such tenant to lease such Person’s Property
and (iii) expenditures directly recoverable from tenants of such Person’s
Property promptly after such expenditures have been incurred.

- 14 -



--------------------------------------------------------------------------------



 



     “Net Income” means, with respect to any Person and with respect to any
fiscal period, the net income of that Person for that period, determined in
accordance with Generally Accepted Accounting Principles, consistently applied.
     “Net Rentable Area” means with respect to any Project, the floor area of
any buildings, structures or improvements available for leasing to tenants
(excluding storage lockers and parking spaces), as reasonably determined by the
Administrative Agent, the manner of such determination to be consistent for all
Projects unless otherwise approved by the Administrative Agent.
     “Net Worth” means, as of any day, (a) Gross Asset Value as of such date,
minus (b) Consolidated Outstanding Indebtedness as of such date.
     “New Tenant” means, with respect to any Income-Producing Project for any
Fiscal Quarter, a tenant of such Project which first took occupancy of its
premises at such Project and commenced paying rent at any time during the period
from the second day of such Fiscal Quarter through and including the thirtieth
(30th) day after the end of such Fiscal Quarter.
     “NOI” means, with respect to any Project for any applicable Fiscal Quarter,
the sum of (i) actual rental income for such Fiscal Quarter attributable to
Continuing Tenants and New Tenants; (ii) with respect to any New Tenant, an
imputed amount of net rental income for those days during such Fiscal Quarter
during which such New Tenant was not in occupancy and paying rent based on the
per diem net rental income being paid by such New Tenant as of the commencement
of its obligation to pay rent on its lease; (iii) all actual expense
reimbursements received from such tenants for such Fiscal Quarter; and (iv) all
actual other income for such Fiscal Quarter less (A) actual operating expenses
for such Fiscal Quarter (excluding from operating expenses, any allocation of
general and administrative expenses related to the operations of the
Consolidated Group and its Investment Affiliates), (B) actual management fees
payable with respect to such Project for such Fiscal Quarter and (C) any actual
or imputed rental income for such Fiscal Quarter attributable to Excluded
Tenants, provided, however, that in the case of any such Project owned by an
Investment Affiliate, only the Consolidated Group Pro Rata Share of the
foregoing amount attributable to such Project shall be included in “NOI”.
     “Non-Recourse Indebtedness” means Indebtedness for which the liability of
the obligor thereunder (except with respect to fraud, Hazardous Materials Laws
liability and other customary non-recourse “carve-out” exceptions) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of Law.
     “Note” means any of the promissory notes made by Borrower to a Lender
evidencing Loans made under that Lender’s Percentage of the Loan Commitment,
substantially in the form of Exhibit C, either as originally executed or as the
same may from time to time be supplemented, modified, amended, renewed, extended
or supplanted.
     “Obligations” means all present and future obligations of every kind or
nature of the Loan Parties at any time and from time to time owed to the
Administrative Agent or the Lenders or any one or more of them, under any one or
more of the Loan Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues

- 15 -



--------------------------------------------------------------------------------



 



after the commencement of any proceeding under any Debtor Relief Law by or
against any member of the Consolidated Group.
     “Opinions of Counsel” means the favorable written legal opinions of Latham
& Watkins LLP, counsel to Borrower and Parent, in form and substance reasonably
satisfactory to the Administrative Agent, plus the favorable written legal
opinion of Maguire Woods LLP, special Maryland counsel to Owner, in form and
substance reasonably satisfactory to the Administrative Agent.
     “Outstanding Loan Amount” means, as of any date, the aggregate of all
Advances outstanding on such date.
     “Owner” means BMR-Shady Grove Road HQ LLC (formerly known as Traville LLC),
a Maryland limited liability company.
     “Parent” means BioMed Realty Trust, Inc., a Maryland corporation.
     “Party” means any Person other than the Administrative Agent and the
Lenders, which now or hereafter is a party to any of the Loan Documents.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereof established under ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and with respect to the Consolidated Group is
maintained by a member of the Consolidated Group or to which a member of the
Consolidated Group contributes or has an obligation to contribute.
     “Percentage” means, with respect to each Lender, the percentage derived by
dividing that Lender’s Commitment by the aggregate Loan Commitment, which shall
initially be as set forth opposite the name of that Lender on Schedule 1.1, as
such percentage may be increased or decreased pursuant to a Commitments
Assignment and Acceptance executed in accordance with Section 11.8.
     “Permitted Business Activities” means the acquisition, development,
renovation, ownership, leasing, sale and operation of Life Sciences Buildings
(including Unstabilized Projects that will be used as Life Sciences Buildings
following completion of development) plus free-standing parking garages that
serve such Life Sciences Buildings, in the case of the 47 Erie Parking Garage in
Cambridge, Massachusetts and any such parking garage that may be acquired as
part of a future acquisition of Life Sciences Buildings, so long as Borrower has
obtained the prior written approval of the Administrative Agent to the inclusion
of such garage, such approval not to be unreasonably withheld, conditioned or
delayed.
     “Permitted Liens” is defined in Section 6.14.

- 16 -



--------------------------------------------------------------------------------



 



     “Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.
     “Preferred Distributions” means, as of any date with respect to any Person,
the Distributions due and payable to the holders of Preferred Equity in such
Person for the most recent Fiscal Quarter for which financial results have been
reported.
     “Preferred Equity” means, with respect to any Person, any form of preferred
stock (whether perpetual, convertible or otherwise) or other ownership or
beneficial interest in such Person that entitles the holders thereof to
preferential payment or distribution priority with respect to dividends, assets
or other payments over the holders of any other stock or other ownership or
beneficial interest in such Person.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
publicly announced from time to time by KeyBank or its parent as its prime rate
(which is not necessarily the lowest rate charged to any customer), changing
when and as said prime rate changes. In the event that there is a successor to
the Administrative Agent by merger, or the Administrative Agent assigns its
duties and obligations to an Affiliate, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Administrative Agent.
     “Project” means any parcel of real property located in the 48 states that
comprise the continental United States of America or in the District of Columbia
which is owned, leased or operated (in each case in whole or in part) by
Borrower, or any of its Subsidiaries or Investment Affiliates and which is
either (i) improved with completed Life Sciences Buildings or (ii) held for the
development of Life Sciences Buildings, or (iii) a free-standing parking garage
serving such Life Sciences Buildings in the case of the 47 Erie Parking Garage
in Cambridge, Massachusetts, and any other parking garages acquired hereafter
with the prior approval of the Administrative Agent, as provided above.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.
     “Regulations T, U and X” means Regulations T, U and X, as at any time
amended, of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.
     “Related Facilities” means the Unsecured Credit Agreement and the Secured
Term Loan Agreement.
     “Related Facilities Guarantors” means, collectively, those Wholly-Owned
Subsidiaries of Borrower which now or hereafter are a “Guarantor” under the
Related Facilities.

- 17 -



--------------------------------------------------------------------------------



 



     “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “Request for Loan” means a written request for an Advance, either the
initial funding thereof or any conversion or continuation thereof, substantially
in the form of Exhibit D, signed by a Senior Officer of Borrower, and properly
completed to provide all information required to be included therein.
     “Requirement of Law” means, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.
     “Requisite Lenders” means as of any date of determination Lenders holding
Notes evidencing in the aggregate 66-2/3% or more of the Outstanding Loan
Amount.
     “Reserve Percentage” means for any day with respect to a LIBOR Rate Loan,
the maximum rate (expressed as a decimal) at which any lender subject thereto
would be required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D against
“Eurocurrency Liabilities” (as that term is used in Regulation D), if such
liabilities were outstanding. The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.
     “Responsible Official” means (a) when used with reference to a Person other
than an individual, any corporate officer of such Person, general partner or
managing member of such Person, corporate officer of a corporate general partner
or managing member of such Person, or corporate officer of a corporate general
partner of a partnership that is a general partner of such Person or corporate
managing member of a limited liability company that is a managing member of such
Person, or any other responsible official thereof duly acting on behalf thereof,
and (b) when used with reference to a Person who is an individual, such Person.
The Administrative Agent and the Lenders shall be entitled to conclusively rely
upon any document or certificate that is signed or executed by a Responsible
Official of Parent or any of its Subsidiaries as having been authorized by all
necessary corporate, partnership and/or other action on the part of Parent or
such Subsidiary.
     “S&P” means Standard & Poor’s Rating Group or its successors.
     “Secured Indebtedness” means any Indebtedness of a Person that is secured
by a Lien on a Project or on any ownership interests in any other Person or on
any other assets, provided that the portion of such Indebtedness included in
“Secured Indebtedness” shall not exceed the aggregate value of the assets
securing such Indebtedness at the time such Indebtedness was incurred.
     “Secured Term Loan Agreement” means that certain Secured Term Loan
Agreement dated May 31, 2005 by and among the Borrower, KeyBank and certain
other lenders identified therein, as it may be amended, restated or modified
from time to time.

- 18 -



--------------------------------------------------------------------------------



 



     “Security Documents” means that certain Environmental Indemnity Agreement
executed by Borrower and Owner of even date herewith, that certain Indemnity
Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing
executed by Owner of even date herewith, that certain Indemnity Assignment of
Leases and Rents executed by Owner of even date herewith, that certain Indemnity
Agreement executed by Borrower and Owner of even date herewith and any further
collateral assignments to the Administrative Agent for the benefit of the
Lenders.
     “Senior Officer” means (a) the chief executive officer, (b) the chairman,
(c) the chief financial officer or (d) the executive vice president, of any of
the members of the Consolidated Group or of any of their corporate general
partners or managing members, as applicable.
     “Special LIBOR Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof, or compliance by any Lender or its LIBOR Lending Office
with any request or directive (whether or not having the force of Law) of any
such Governmental Agency, central bank or comparable authority.
     “Stabilization” means, as of any date with respect to any Project, that
such Project either (i) has been substantially completed one (1) year or more
prior to such date or (ii) has, as of such date, tenants in occupancy of
eighty-five percent (85%) or more of the Net Rentable Area thereof, each of
which is either paying rent or is obligated to begin paying rent not later than
ninety (90) days after the commencement date of such tenant’s lease.
     “Subject Property” means (i) 12 acres of land as more fully described on
Exhibit E-1 attached hereto and made a part hereof, and all improvements
thereon, including without limitation 635,058 gross square feet of laboratory
and office space (the “Headquarters Property”), and (ii) 38 acres of land as
more fully described on Exhibit E-2 attached hereto and made a part hereof(the
“Future Development Land”).
     “Subject Property DSCR” means, as of any date, the amount determined by
dividing (i) the most recent Adjusted Subject Property NOI by (ii) the
then-current Implied Debt Service Amount.
     “Subsidiary” means, as of any date of determination and with respect to any
Person, (a) any corporation, limited liability company, partnership or other
Person (whether or not, in any case, characterized as such or as a joint
venture), whether now existing or hereafter organized or acquired: (i) in the
case of a corporation, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (ii) in the case of a partnership or limited
liability company, of which a majority of the partnership, membership or other
ownership interests are at the time beneficially owned by such Person and/or one
or more of its Subsidiaries; and (b) any other Person the accounts of which are
consolidated with the accounts of the designated parent.

- 19 -



--------------------------------------------------------------------------------



 



     “Swap Agreement” means a written agreement between Borrower and one or more
financial institutions, including without limitation, KeyBank, providing for
“swap”, “cap”, “collar” or other interest rate protection with respect to any
Indebtedness.
     “to the best knowledge of” means, when modifying a representation, warranty
or other statement of any Person, that the fact or situation described therein
is known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Official of that Person).
     “type”, when used with respect to any Loan or Advance, means the
designation of whether such Loan or Advance is an Alternate Base Rate Loan or
Advance, or a LIBOR Rate Loan or Advance.
     “Unencumbered” means, with respect to any property, that such property
(a) is not subject to any Lien other than Permitted Liens which do not secure
Indebtedness, (b) is not subject to any Negative Pledge and (c) is not held by a
Person any of whose direct or indirect equity interests are subject to a Lien or
Negative Pledge.
     “Unsecured Credit Agreement” means that certain Unsecured Credit Agreement
dated May 31, 2005 by and among the Borrower, KeyBank and certain other lenders
identified therein, as it may be amended, restated or modified from time to
time.
     “Unstabilized Project” means, as of any date, a Project that either is
currently under construction or has been recently completed (as to its initial
construction) but has not yet reached Stabilization. Once a Project has reached
Stabilization, whether by passage of time or leasing and occupancy, it shall not
thereafter qualify as an Unstabilized Project.
     “Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary
of such Person, 100% of the capital stock or other equity interest of which is
owned, directly or indirectly, by such Person.
     1.2 Use of Defined Terms. Any defined term used in the plural shall refer
to all members of the relevant class, and any defined term used in the singular
shall refer to any one or more of the members of the relevant class.
     1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with,
Generally Accepted Accounting Principles applied on a consistent basis, except
as otherwise specifically prescribed herein. In the event that Generally
Accepted Accounting Principles change during the term of this Agreement such
that the covenants contained in Sections 6.5 through 6.13, inclusive, would then
be calculated in a different manner or with different components, (a) Borrower
and the Lenders agree to amend this Agreement in such respects as are necessary
to conform those covenants as criteria for evaluating Borrower’s financial

- 20 -



--------------------------------------------------------------------------------



 



condition to substantially the same criteria as were effective prior to such
change in Generally Accepted Accounting Principles and (b) Borrower shall be
deemed to be in compliance with the covenants contained in the aforesaid
Sections if and to the extent that Borrower would have been in compliance
therewith under Generally Accepted Accounting Principles as in effect
immediately prior to such change, but shall have the obligation to deliver each
of the materials described in Article 7 to the Administrative Agent and the
Lenders, on the dates therein specified, with financial data presented in a
manner which conforms with Generally Accepted Accounting Principles as in effect
immediately prior to such change.
     1.4 Exhibits and Schedules. All Exhibits and Schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.
     1.5 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.
ARTICLE 2
LOANS
     2.1 Loans General.
          (a) Subject to the terms and conditions set forth in this Agreement,
on the Closing Date, the Lenders shall, pro rata according to each Lender’s
Percentage, make a single disbursement to Borrower not to exceed the Loan
Commitment, provided that in all events no Default or Event of Default shall
have occurred and be continuing and all conditions to Advances hereunder shall
have been satisfied or waived. Borrower may not reborrow any Advances once
repaid.
          (b) The obligation of each Lender to make Advances in accordance with
its Commitment is several, and not joint and several; and no Lender shall be
obligated to advance more than its Commitment, notwithstanding the default of
any other Lender.
          (c) Each Loan shall be made pursuant to a Request for Loan which shall
specify the requested (i) date of such Loan (which must be a Banking Day),
(ii) type of Loan, (iii) amount of such Loan, (iv) wiring instructions for such
Loan, and (v) in the case of a LIBOR Rate Loan, the LIBOR Period for such Loan.
          (d) Promptly following receipt of a Request for Loan, the
Administrative Agent shall (by the end of business on the same day that the
request was received) notify each Lender of the date and type of the Loan, the
applicable LIBOR Period, and that Lender’s Percentage of the Loan. Not later
than 1:00 p.m., Cleveland time, on the date specified for any Loan (which must
be a Banking Day), each Lender shall make its Percentage of the Loan in
immediately available funds available to the Administrative Agent at the
Administrative Agent’s Office. Upon satisfaction or

- 21 -



--------------------------------------------------------------------------------



 



waiver of the applicable conditions set forth in Article 8, all Advances shall
be wire transferred on that date in immediately available funds to the account
or accounts designated in the wiring instructions included in such Request for
Loan.
          (e) Unless the Requisite Lenders otherwise consent, each Alternate
Base Rate Loan shall be not less than $1,000,000, each LIBOR Rate Loan shall be
not less than $1,000,000 and all Loans shall be in an integral multiple of
$250,000.
          (f) The Advances made by each Lender under the Loan Commitment shall
be evidenced by that Lender’s Note.
          (g) If no Request for Loan has been made within the requisite notice
periods set forth in Section 2.2 or 2.3 prior to the end of the LIBOR Period for
any LIBOR Rate Loan, then on the last day of such LIBOR Period, such LIBOR Rate
Loan shall be automatically converted into an Alternate Base Rate Loan in the
same amount.
     2.2 Alternate Base Rate Loans. Each request by Borrower for an Alternate
Base Rate Loan shall be made pursuant to a Request for Loan received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 1:00
p.m., Cleveland time, on the Banking Day immediately prior to the date of the
requested Alternate Base Rate Loan. All Loans shall constitute Alternate Base
Rate Loans unless properly designated as a LIBOR Rate Loan pursuant to
Section 2.3.
     2.3 LIBOR Rate Loans.
          (a) Each request by Borrower for a LIBOR Rate Loan shall be made
pursuant to a Request for Loan received by the Administrative Agent, at the
Administrative Agent’s Office, not later than 1:00 p.m., Cleveland time, at
least three (3) Banking Days before the first day of the applicable LIBOR
Period.
          (b) On the date which is two (2) Banking Days before the first day of
the applicable LIBOR Period, the Administrative Agent shall confirm its
determination of the applicable LIBOR Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrower and the Lenders.
          (c) Unless the Administrative Agent and the Requisite Lenders
otherwise consent, there shall be no more than two (2) LIBOR Periods in effect
at any one time.
          (d) No LIBOR Rate Loan may be requested or continued during the
continuation of a Default or Event of Default.
          (e) Nothing contained herein shall require any Lender to fund any
LIBOR Rate Advance in the London interbank market.
     2.4 Administrative Agent’s Right to Assume Funds Available for Loans.
Unless the Administrative Agent shall have been notified by any Lender no later
than 1:00 p.m., Cleveland time on the Banking Day of the proposed funding by the
Administrative Agent of any Loan that

- 22 -



--------------------------------------------------------------------------------



 



such Lender does not intend to make available to the Administrative Agent such
Lender’s portion of the total amount of such Loan, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on the date of the Loan and the Administrative Agent may, in reliance upon
such assumption, make available to Borrower a corresponding amount. If the
Administrative Agent has made funds available to Borrower based on such
assumption and such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender plus an
administrative fee of $200. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent promptly shall notify Borrower and Borrower shall pay such
corresponding amount (but not the administrative fee) to the Administrative
Agent. The Administrative Agent also shall be entitled to recover from such
Lender or Borrower interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) from such Lender, the
daily Federal Funds Effective Rate or (ii) from Borrower, at the applicable rate
for such Loan. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or Borrower may have against any Lender as a result of any
default by such Lender hereunder.
     2.5 Extension of Maturity Date. The Borrower shall have one (1) option to
extend the Maturity Date, for a period of up to three (3) months, without being
obligated to pay any extension fee, upon satisfaction of the following
conditions precedent:
     (a) Borrower shall provide Administrative Agent with written notice of the
Borrower’s intent to exercise such extension option not less than thirty
(30) days prior to the Maturity Date specifying the new Maturity Date;
     (b) As of the date of Borrower’s delivery of notice of its intent to
exercise this extension option and as of the then-current Maturity Date, the
Subject Property DSCR is not less than 1.40, or if the Subject Property DSCR is
less than 1.40, prior to the first day of any such extension Borrower shall have
made sufficient repayments of the Advances so that the Outstanding Loan Amount
as of the first day of such extension period shall result in a Subject Property
DSCR of not less than 1.40; and
     (c) As of the date of Borrower’s delivery of notice of its intent to
exercise this extension option, and as of the then-current Maturity Date, no
Default or Event of Default shall have occurred and be continuing and Borrower
shall so certify in writing.
ARTICLE 3
PAYMENTS AND FEES
     3.1 Principal and Interest.
          (a) Interest shall be payable on the outstanding daily unpaid
principal amount of each Advance from the date thereof until payment in full is
made and shall accrue and be payable at

- 23 -



--------------------------------------------------------------------------------



 



the rates set forth or provided for herein before and after Default, before and
after maturity, before and after judgment, and before and after the commencement
of any proceeding under any Debtor Relief Law, with interest on overdue interest
at the Default Rate in each case to the fullest extent permitted by applicable
Laws. Interest on LIBOR Rate Loans shall be computed on a 360 day year, and
actual days elapsed. Interest on Alternate Base Rate Loans shall be computed on
a 365 or 366 day year, as applicable, and actual days elapsed.
          (b) Interest accrued on each Alternate Base Rate Loan shall be due and
payable on each Monthly Payment Date or at maturity, whether by acceleration or
otherwise. Except as otherwise provided in Section 3.6, the unpaid principal
amount of any Alternate Base Rate Loan shall bear interest at a fluctuating rate
per annum equal to the Alternate Base Rate. Each change in the interest rate
under this Section 3.1(b) due to a change in the Alternate Base Rate shall take
effect simultaneously with the corresponding change in the Alternate Base Rate.
          (c) Interest accrued on each LIBOR Rate Loan shall be due and payable
on each Monthly Payment Date or at maturity, whether by acceleration or
otherwise. Except as otherwise provided in Section 3.6, the unpaid principal
amount of any LIBOR Rate Loan shall bear interest at a rate per annum equal to
the LIBOR Rate for the applicable LIBOR Period.
          (d) The Notes may, at any time and from time to time, voluntarily be
paid or prepaid in whole or in part without premium or penalty, except that with
respect to any voluntary prepayment under this Section, (i) any partial
prepayment shall be not less than $1,000,000, (ii) the Administrative Agent
shall have received written notice of any prepayment by noon, Cleveland time on
the date of prepayment (which must be a Banking Day) in the case of an Alternate
Base Rate Loan, and, in the case of a LIBOR Rate Loan, three (3) Banking Days
before the date of prepayment, which notice shall identify the date and amount
of the prepayment and the Loan(s) being prepaid, (iii) any payment or prepayment
of all or any part of any LIBOR Rate Loan on a day other than the last day of
the applicable LIBOR Period shall be subject to Section 3.5(d) and (iv) upon any
partial prepayment of a LIBOR Rate Loan that reduces it below $1,000,000, the
remaining portion thereof shall automatically convert to an Alternate Base Rate
Loan.
     3.2 [Intentionally Omitted].
     3.3 [Intentionally Omitted].
     3.4 Increased Commitment Costs. If any Lender shall determine in good faith
that the introduction after the Closing Date of any applicable Law or guideline
regarding capital adequacy, or any change therein or any change in the
interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by such Lender (or its LIBOR Lending Office) or any corporation
controlling such Lender, with any request, guideline or directive regarding
capital adequacy (whether or not having the force of Law) of any such central
bank or other authority not imposed as a result of such Lender’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and such
Lender’s desired return on capital) determines in good faith that the amount of
such capital is increased, or the rate of return on capital is reduced, as a

- 24 -



--------------------------------------------------------------------------------



 



consequence of its obligations under this Agreement, then, within ten
(10) Banking Days after demand of such Lender, Borrower shall pay to such
Lender, from time to time as specified in good faith by such Lender, additional
amounts sufficient to compensate such Lender in light of such circumstances, to
the extent reasonably allocable to such obligations under this Agreement,
provided that Borrower shall not be obligated to pay any such amount which arose
prior to the date which is ninety (90) days preceding the date of such demand or
is attributable to periods prior to the date which is ninety (90) days preceding
the date of such demand. Each Lender’s determination of such amounts shall be
conclusive in the absence of manifest error.
     3.5 LIBOR Costs and Related Matters.
          (a) If, after the date hereof, the existence or occurrence of any
Special LIBOR Circumstance:
               (i) shall subject any Lender or its LIBOR Lending Office to any
tax, duty or other charge or cost with respect to any LIBOR Rate Advance, any of
its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate
Advances, or shall change the basis of taxation of payments to any Lender
attributable to the principal of or interest on any LIBOR Rate Advance or any
other amounts due under this Agreement in respect of any LIBOR Rate Advance, any
of its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate
Advances, excluding (i) taxes imposed on or measured in whole or in part by its
overall net income (including taxes on gross income imposed in lieu of net
income, minimum taxes or branch profits taxes) by (A) any jurisdiction (or
political subdivision thereof) in which it is organized or maintains its
principal office or LIBOR Lending Office or (B) any jurisdiction (or political
subdivision thereof) in which it is “doing business” and (ii) any withholding
taxes or other taxes based on gross income imposed by the United States of
America for any period with respect to which it has failed, for any reason, to
provide Borrower with the appropriate form or forms required by Section 11.21,
to the extent such forms are then required by applicable Laws to establish a
complete exemption;
               (ii) shall impose, modify or deem applicable any reserve not
applicable or deemed applicable on the date hereof (including any reserve
imposed by the Board of Governors of the Federal Reserve System, special
deposit, capital or similar requirements against assets of, deposits with or for
the account of, or credit extended by, any Lender or its LIBOR Lending Office);
or
               (iii) shall impose on any Lender or its LIBOR Lending Office or
the London interbank market any other condition affecting any LIBOR Rate
Advance, any of its Notes evidencing LIBOR Rate Loans, its obligation to make
LIBOR Rate Advances or this Agreement, or shall otherwise affect any of the
same;
and the result of any of the foregoing, as determined in good faith by such
Lender, increases the cost to such Lender or its LIBOR Lending Office of making
or maintaining any LIBOR Rate Advance or in respect of any LIBOR Rate Advance,
any of its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR
Rate Advances or reduces the amount of any sum received or receivable by such
Lender or its LIBOR Lending Office with respect to any LIBOR Rate Advance, any
of its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate
Advances, then, within five (5) Banking Days after demand by such Lender (with a
copy to the Administrative

- 25 -



--------------------------------------------------------------------------------



 



Agent), Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction (determined as
though such Lender’s LIBOR Lending Office had funded 100% of its LIBOR Rate
Advance in the London interbank market), provided, that with respect to any
additional amount arising as a result of the occurrence of an event described in
clause (i) above, Borrower shall not be obligated to pay any such amount which
arose prior to the date which is ninety (90) days preceding the date of such
demand or is attributable to periods prior to the date which is ninety (90) days
preceding the date of such demand. A statement of any Lender claiming
compensation under this subsection shall be conclusive in the absence of
manifest error.
          (b) If, after the date hereof, the existence or occurrence of any
Special LIBOR Circumstance shall, in the good faith opinion of any Lender, make
it unlawful or impossible for such Lender or its LIBOR Lending Office to make,
maintain or fund its portion of any LIBOR Rate Loan, or materially restrict the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, or to determine or charge interest rates based upon
the LIBOR Rate, and such Lender shall so notify the Administrative Agent, then
such Lender’s obligation to make LIBOR Rate Advances shall be suspended for the
duration of such illegality or impossibility and the Administrative Agent
forthwith shall give notice thereof to the other Lenders and Borrower. Upon
receipt of such notice, the outstanding principal amount of such Lender’s LIBOR
Rate Advances, together with accrued interest thereon, automatically shall be
converted to Alternate Base Rate Advances on either (1) the last day of the
LIBOR Period(s) applicable to such LIBOR Rate Advances if such Lender may
lawfully continue to maintain and fund such LIBOR Rate Advances to such day(s)
or (2) immediately if such Lender may not lawfully continue to fund and maintain
such LIBOR Rate Advances to such day(s), provided that in such event the
conversion shall not be subject to payment of a prepayment fee under
Section 3.5(d). Each Lender agrees to endeavor promptly to notify Borrower of
any event of which it has actual knowledge, occurring after the Closing Date,
which will cause that Lender to notify the Administrative Agent under this
Section, and agrees to designate a different LIBOR Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
In the event that any Lender is unable, for the reasons set forth above (or
those set forth in clause (c) below), to make, maintain or fund its portion of
any LIBOR Rate Loan, such Lender shall fund such amount as an Alternate Base
Rate Advance for the same period of time, and such amount shall be treated in
all respects as an Alternate Base Rate Advance. Any Lender whose obligation to
make LIBOR Rate Advances has been suspended under this Section shall promptly
notify the Administrative Agent and Borrower of the cessation of the Special
LIBOR Circumstance which gave rise to such suspension.
          (c) If, with respect to any proposed LIBOR Rate Loan:
               (i) the Administrative Agent reasonably determines that, by
reason of circumstances affecting the London interbank market generally that are
beyond the reasonable control of the Lenders, deposits in Dollars (in the
applicable amounts) are not being offered to any Lender in the London interbank
market for the applicable LIBOR Period; or
               (ii) the Requisite Lenders advise the Administrative Agent that
the LIBOR Rate as determined by the Administrative Agent (i) does not represent
the effective pricing

- 26 -



--------------------------------------------------------------------------------



 



to such Lenders for deposits in Dollars in the London interbank market in the
relevant amount for the applicable LIBOR Period, or (ii) will not adequately and
fairly reflect the cost to such Lenders of making the applicable LIBOR Rate
Advances;
then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Lenders, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Lenders to make any future LIBOR Rate Advances shall be suspended.
          (d) Except for a failure caused by any Lender’s default, Borrower
shall indemnify the Lenders against any loss or expense that the Lenders may
sustain or incur (including, without limitation, any loss or expense sustained
or incurred in obtaining, liquidating or employing deposits or other funds
acquired to effect, fund or maintain any LIBOR Rate Loans) as a consequence of
(i) any failure of Borrower to make any payment when due of any amount due
hereunder, (ii) any failure of Borrower to borrow, continue or convert a LIBOR
Rate Loan on a date specified therefor in a notice thereof, (iii) any failure to
fulfill on the scheduled commencement date of any LIBOR Period hereunder the
applicable conditions set forth herein as prerequisites to an Advance that is to
be a LIBOR Rate Loan or to the election of a LIBOR Rate, (iv) any failure to
borrow hereunder after a request for a LIBOR Rate Loan has been given, (v) any
payment or prepayment permitted or mandated hereunder of a LIBOR Rate Loan on a
date other than the last day of the relevant LIBOR Period, including without
limitation upon acceleration following an Event of Default, or (vi) the
occurrence of any Event of Default, including but not limited to any loss or
expense sustained or incurred or to be sustained or incurred in liquidating or
employing deposits from third parties acquired to effect or maintain a LIBOR
Rate Loan. Without limiting the foregoing, such loss or expense shall
conclusively be deemed to include a “Breakage Fee” (as defined below). The term
“Breakage Fee” shall mean that sum equal to the greater of $200 or the financial
loss incurred by the Lenders resulting from prepayment or failure to borrow,
calculated by the Administrative Agent as the difference between the amount of
interest the Lenders would have earned (from like investments in the Money
Markets (as hereinafter defined) as of the first day of the applicable LIBOR
Period) had prepayment or failure to borrow not occurred and the interest the
Lenders would actually earn (from like investments in the Money Markets as of
the date of prepayment or failure to borrow) as a result of the redeployment of
funds from the prepayment or failure to borrow. Borrower agrees that the
Breakage Fee shall not be discounted to its present value. Any voluntary
prepayment of a LIBOR Rate Loan shall be in an amount equal to the remaining
entire principal balance of such LIBOR Rate Loan. The term “Money Markets”
refers to one or more wholesale funding markets available to Lenders, including
negotiable certificates of deposit, commercial paper, Eurodollar deposits, bank
notes, federal funds and others. The Administrative Agent shall provide to
Borrower a statement, signed by an officer of the Administrative Agent,
explaining any such loss or expense and setting forth the computation of the
Breakage Fee pursuant to the preceding provisions which, in the absence of
manifest error, shall be conclusive and binding on Borrower.
          (e) Each Lender agrees to endeavor promptly to notify Borrower of any
event of which it has actual knowledge, occurring after the Closing Date, which
will entitle such Lender to compensation pursuant to this Section 3.5, and
agrees to designate a different LIBOR Lending Office if such designation will
avoid the need for or reduce the amount of such compensation and

- 27 -



--------------------------------------------------------------------------------



 



will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender. Any request for compensation by a Lender under
this Section 3.5 shall set forth the basis upon which it has been determined
that such an amount is due from Borrower, a calculation of the amount due, and a
certification that the corresponding costs have been incurred by the Lender.
     3.6 Late Payments. If any installment of principal or interest or any fee
or cost or other amount payable under any Loan Document to the Administrative
Agent or any Lender is not paid when due, it shall thereafter bear interest at a
fluctuating interest rate per annum (the “Default Rate”) at all times equal to
(i) in the case of interest or principal, the sum of the rate otherwise
applicable to the Loans, plus 3% and (ii) in the case of any other amount, the
sum of the Alternate Base Rate plus 3%, to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including,
without limitation, interest on past due interest) shall be compounded monthly,
on the last day of each calendar month, to the fullest extent permitted by
applicable Laws, and shall be payable upon demand. In addition, Borrower shall
pay, upon demand, a late charge equal to five percent (5%) of any amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents which is not paid within ten
(10) days of the date when due.
     3.7 Computation of Interest and Fees. Computation of interest and fees
under this Agreement shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed, except that interest at the Alternate Base
Rate shall be calculated on the basis of a 365 or 366 day year, as applicable.
Interest shall accrue on each Loan for the day on which the Loan is made;
interest shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid. Any Loan that is repaid on the same day
on which it is made shall bear interest for one day. Notwithstanding anything in
this Agreement to the contrary, interest in excess of the maximum amount
permitted by applicable Laws shall not accrue or be payable hereunder or under
the Notes, and any amount paid as interest hereunder or under the Notes which
would otherwise be in excess of such maximum permitted amount shall instead be
treated as a payment of principal.
     3.8 Non Banking Days. If any payment to be made by Borrower or any other
Party under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day,
unless, in the case of a payment relating to a LIBOR Rate Loan, such next
succeeding Banking Day is in the next calendar month, in which case such payment
shall be made on the next preceding Banking Day, and the extension of time shall
be reflected in computing interest and fees.

- 28 -



--------------------------------------------------------------------------------



 



     3.9 Manner and Treatment of Payments.
          (a) Each payment hereunder (except payments pursuant to Sections 3.4,
3.5, 11.3, 11.11 and 11.22) or on the Notes or under any other Loan Document
shall be made to the Administrative Agent at the Administrative Agent’s Office
for the account of each of the Lenders or the Administrative Agent, as the case
may be, in immediately available funds not later than 2:00 p.m., Cleveland time,
on the day of payment (which must be a Banking Day). All payments received after
such time, on any Banking Day, shall be deemed received on the next succeeding
Banking Day. The amount of all payments received by the Administrative Agent for
the account of each Lender shall be immediately paid by the Administrative Agent
to the applicable Lender in immediately available funds and, if such payment was
received by the Administrative Agent by 2:00 p.m., Cleveland time, on a Banking
Day and not so made available to the account of a Lender on that Banking Day,
the Administrative Agent shall reimburse that Lender for the cost to such Lender
of funding the amount of such payment at the Federal Funds Effective Rate. All
payments shall be made in Dollars.
          (b) Each payment or prepayment shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans. Each payment or prepayment on
account of any such Alternate Base Rate Loan or LIBOR Rate Loan shall be applied
pro rata according to the outstanding Advances made by each Lender comprising
such Loan.
          (c) Each Lender shall keep a record (in writing or by an electronic
data entry system) of Advances made by it and payments received by it with
respect to each of its Notes and, subject to Section 10.6(g), such record shall,
as against Borrower, be presumptive evidence of the amounts owing, absent
manifest error. Notwithstanding the foregoing sentence, the failure by any
Lender to keep such a record shall not affect Borrower’s obligation to pay the
Obligations.
          (d) Each payment of any amount payable by Borrower or any other Party
under this Agreement or any other Loan Document shall be made without setoff or
counterclaim and free and clear of, and without reduction by reason of, any
taxes, assessments or other charges imposed by any Governmental Agency, central
bank or comparable authority, excluding (i) taxes imposed on or measured in
whole or in part by any Lender’s overall net income (including taxes on gross
income imposed in lieu of net income tax, minimum taxes or branch profits taxes)
by (A) any jurisdiction (or political subdivision thereof) in which such Lender
is organized or maintains its principal office or LIBOR Lending Office or
(B) any jurisdiction (or political subdivision thereof) in which such Lender is
“doing business” and (ii) any withholding taxes or other taxes based on gross
income imposed by the United States of America for any period with respect to
which any Lender has failed, for whatever reason, timely to provide Borrower
with the appropriate form or forms required by Section 11.21, to the extent such
forms are then required by applicable Laws to establish a complete exemption
(all such non excluded taxes, assessments or other charges being hereinafter
referred to as “Taxes”). To the extent that Borrower is obligated by applicable
Laws to make any deduction or withholding on account of Taxes from any amount
payable to any Lender under this Agreement, Borrower shall (i) make such
deduction or withholding and pay the same to the relevant Governmental Agency
and (ii) pay such additional amount to that Lender as is necessary to result in
that Lender’s receiving a net after Tax amount equal to the amount to which that
Lender would have been entitled under this Agreement absent such deduction or
withholding.

- 29 -



--------------------------------------------------------------------------------



 



     3.10 Funding Sources. Nothing in this Agreement shall be deemed to obligate
any Lender to obtain the funds for any Loan or Advance in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan or Advance in any particular place or
manner.
     3.11 Failure to Charge Not Subsequent Waiver. Any decision by the
Administrative Agent or any Lender not to require payment of any interest
(including interest arising under Section 3.6), fee, cost or other amount
payable under any Loan Document, or to calculate any amount payable by a
particular method, on any occasion shall in no way limit or be deemed a waiver
of the Administrative Agent’s or such Lender’s right to require full payment of
any interest (including interest arising under Section 3.6), fee, cost or other
amount payable under any Loan Document, or to calculate an amount payable by
another method that is not inconsistent with this Agreement, on any other or
subsequent occasion.
     3.12 Administrative Agent’s Right to Assume Payments Will be Made by
Borrower. Unless the Administrative Agent shall have been notified by Borrower
prior to the date on which any payment to be made by Borrower hereunder is due
that Borrower does not intend to remit such payment, the Administrative Agent
may, in its discretion, assume that Borrower has remitted such payment when so
due and the Administrative Agent may, in its discretion and in reliance upon
such assumption, make available to each Lender on such payment date an amount
equal to such Lender’s share of such assumed payment. If Borrower has not in
fact remitted such payment to the Administrative Agent, each Lender shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Effective Rate.
     3.13 Calculations Detail. The Administrative Agent, and any Lender, shall
provide reasonable detail to Borrower regarding the manner in which the amount
of any payment to the Administrative Agent and the Lenders, or that Lender,
under Article 3 has been determined, within a reasonable period of time after
request by Borrower.
     3.14 Survivability. The provisions of Sections 3.4 and 3.5 shall survive
following the date on which the Commitments are terminated and all Loans
hereunder are fully paid, and Borrower shall remain obligated thereunder for all
claims under such Sections made by any Lender to Borrower.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to the Lenders that:
     4.1 Existence and Qualification; Power; Compliance With Laws. Parent is a
corporation duly formed, validly existing and in good standing under the Laws of
Maryland. Borrower is a limited partnership, duly formed, validly existing and
in good standing under the Laws of Maryland. Owner is a limited liability
company duly formed, validly existing and in good standing under the

- 30 -



--------------------------------------------------------------------------------



 



Laws of Maryland. Each of the Loan Parties is duly qualified or registered to
transact business and is in good standing in each other jurisdiction in which
the conduct of its business or the ownership or leasing of its Properties makes
such qualification or registration necessary, except where the failure so to
qualify or register and to be in good standing would not constitute a Material
Adverse Effect. Each of the Loan Parties has all requisite power and authority
to conduct its business, to own and lease its Properties and to execute and
deliver each Loan Document to which it is a Party and to perform its
Obligations. All outstanding shares of capital stock of Parent are duly
authorized, validly issued, fully paid and nonassessable, and no holder thereof
has any enforceable right of rescission under any applicable state or federal
securities Laws. To Borrower’s knowledge, each of the Loan Parties is in
compliance with all Laws and other legal requirements applicable to its
business, has obtained all authorizations, consents, approvals, orders, licenses
and permits from, and has accomplished all filings, registrations and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for the transaction of its business,
except where the failure so to comply, obtain authorizations, etc., file,
register, qualify or obtain exemptions does not constitute a Material Adverse
Effect. Parent is a “real estate investment trust” within the meaning of §856 of
the Code, has elected to be treated as a real estate investment trust and is
subject to federal income taxation as a real estate investment trust pursuant to
§§856-860 of the Code.
     4.2 Authority; Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by each of the
Loan Parties of the Loan Documents to which it is a Party have been duly
authorized by all necessary corporate, partnership or limited liability company
action, as applicable, and do not and will not:
          (a) Require any consent or approval not heretofore obtained of any
partner, director, stockholder, security holder or creditor of the Loan Parties;
          (b) Violate or conflict with any provision of any Loan Party’s
charter, articles of incorporation, bylaws or other organizational agreements,
as applicable;
          (c) Result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or leased or hereafter acquired by the
Loan Parties;
          (d) Violate in any material respect any material Requirement of Law
applicable to the Loan Parties; or
          (e) Result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other Contractual Obligation to which the Loan Parties
are a party or by which the Loan Parties or any of their Property is bound or
affected;
and none of the Loan Parties is in violation of, or default under, any
Requirement of Law or Contractual Obligation, or any indenture, loan or credit
agreement described in Section 4.2(e), in any respect that constitutes a
Material Adverse Effect.
     4.3 No Governmental Approvals Required. Except as previously obtained or
made, and except for consents, approvals or permits pertaining to construction
or development of a type that

- 31 -



--------------------------------------------------------------------------------



 



are routinely granted and that would not normally be obtained before the
commencement of performance and which Borrower has no reason to believe will not
be obtained as and when required, no authorization, consent, approval, order,
license or permit from, or filing, registration or qualification with, any
Governmental Agency is or will be required to authorize or permit under
applicable Laws the execution, delivery and performance by any of the Loan
Parties of the Loan Documents to which it is a Party.
     4.4 Subsidiaries. Schedule 4.4 hereto correctly sets forth the names, form
of legal entity, number of shares of capital stock (or other applicable unit of
equity interest) issued and outstanding, and the record owner thereof and
jurisdictions of organization of all Subsidiaries of Parent. Unless otherwise
indicated in Schedule 4.4, all of the outstanding shares of capital stock, or
all of the units of equity interest, as the case may be, of each such Subsidiary
are owned of record and beneficially by Parent, there are no outstanding
options, warrants or other rights to purchase capital stock of any such
Subsidiary, and all such shares or equity interests so owned are duly
authorized, validly issued, fully paid and nonassessable, and were issued in
compliance with all applicable state and federal securities and other Laws, and
are free and clear of all Liens, except for Permitted Liens.
     4.5 Financial Statements. All financial statements and other information
previously delivered to the Administrative Agent by Borrower fairly present in
all material respects the financial condition, results of operations, cash flows
and/or other information described therein.
     4.6 No Other Liabilities; No Material Adverse Changes. The Loan Parties do
not have any material liability or material contingent liability required under
Generally Accepted Accounting Principles to be reflected or disclosed, and not
reflected or disclosed, in the balance sheets described in Section 4.5, other
than liabilities and contingent liabilities arising in the ordinary course of
business since the date of such financial statements. As of the Closing Date, no
circumstance or event has occurred that constitutes a Material Adverse Effect.
     4.7 [Intentionally Omitted.]
     4.8 Intangible Assets. The Loan Parties own, or possess the right to use to
the extent necessary in their respective businesses, all material trademarks,
trade names, copyrights, patents, patent rights, computer software, licenses and
other Intangible Assets that are used in the conduct of their businesses as now
operated, and no such Intangible Asset, to the best knowledge of Borrower,
conflicts with the valid trademark, trade name, copyright, patent, patent right
or Intangible Asset of any other Person to the extent that such conflict
constitutes a Material Adverse Effect.
     4.9 Public Utility Holding Company Act. None of the Loan Parties is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
     4.10 Litigation. Except for (a) any matter fully covered as to subject
matter and amount (subject to applicable deductibles and retentions) by
insurance for which the insurance carrier has not asserted lack of subject
matter coverage or reserved its right to do so, (b) any matter, or series of
related matters, involving a claim against Parent or any of its Subsidiaries of
less than $5,000,000 (or, in each case in which this representation and warranty
is remade after the Closing Date, less

- 32 -



--------------------------------------------------------------------------------



 



than $5,000,000 or such greater amount that the Administrative Agent has
reasonably determined, after full written disclosure thereof by Borrower to the
Administrative Agent, would not constitute a Material Adverse Effect),
(c) matters of an administrative nature not involving a claim or charge against
Parent or any of its Subsidiaries and (d) matters set forth in Schedule 4.10,
there are no actions, suits, proceedings or investigations pending as to which
Parent or any of its Subsidiaries have been served or have received notice or,
to the best knowledge of Borrower, threatened against or affecting Parent or any
of its Subsidiaries or any Property of any of them before any Governmental
Agency, mediator or arbitrator. As of the Closing Date, there are no judgments
outstanding against or affecting the Parent or any of its Subsidiaries or any
Property individually or in the aggregate involving amounts in excess of
$1,000,000.
     4.11 Binding Obligations. Each of the Loan Documents to which the Loan
Parties are a Party will, when executed and delivered by the Loan Parties,
constitute the legal, valid and binding obligation of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
     4.12 No Default. No event has occurred and is continuing that is a Default
or Event of Default.
     4.13 ERISA.
          (a) With respect to each Pension Plan:
               (i) such Pension Plan complies in all material respects with
ERISA and any other applicable Laws to the extent that noncompliance would
constitute a Material Adverse Effect;
               (ii) such Pension Plan has not incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA) that would constitute a
Material Adverse Effect;
               (iii) no “reportable event” (as defined in Section 4043 of ERISA,
but excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) has occurred that would constitute a Material Adverse
Effect; and
               (iv) neither Parent nor any of its Subsidiaries has engaged in
any nonexempt “prohibited transaction” (as defined in Section 4975 of the Code)
that would constitute a Material Adverse Effect.
          (b) neither Parent nor any of its Subsidiaries has incurred or expects
to incur any withdrawal liability to any Multiemployer Plan that would
constitute a Material Adverse Effect.
     4.14 Regulations T, U and X; Investment Company Act. No part of the
proceeds of any Loan hereunder will be used to purchase or carry, or to extend
credit to others for the purpose of purchasing or carrying, any Margin Stock in
violation of Regulations T, U and X. Neither Parent

- 33 -



--------------------------------------------------------------------------------



 



nor any of its Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.
     4.15 Disclosure. No written statement made by a Senior Officer to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof contained any untrue statement
of a material fact or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made.
     4.16 Tax Liability. Parent and its Subsidiaries have filed all tax returns
which are required to be filed, and have paid, or made provision for the payment
of, all taxes with respect to the periods, Property or transactions covered by
said returns, or pursuant to any assessment received by Parent or any of its
Subsidiaries, except (a) such taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established and maintained, (b) immaterial taxes so long as no material Property
of Parent or any of its Subsidiaries is at impending risk of being seized,
levied upon or forfeited, and (c) that Owner’s federal and Maryland income tax
returns are on extension and certain tax returns of Borrower are on extension.
     4.17 Hazardous Materials. Except as described in Schedule 4.17, as of the
Closing Date (a) neither Borrower, nor to the best knowledge of Borrower, any
other Loan Party, or any other Person at any time has disposed of, discharged,
released or threatened the release of any Hazardous Materials on, from or under
the Projects in violation of any Hazardous Materials Law that would individually
or in the aggregate constitute a Material Adverse Effect, (b) to the best
knowledge of Borrower, no condition exists that violates any Hazardous Material
Law affecting any Projects except for such violations that would not
individually or in the aggregate constitute a Material Adverse Effect, (c) no
Projects or any portion thereof is or has been utilized by the Borrower nor, to
the best knowledge of Borrower, any other Loan Party, or any other Person as a
site for the manufacture of any Hazardous Materials, (d) to the extent that any
Hazardous Materials are used, generated or stored by Borrower or any other
Person on any Project, or transported to or from such Project by the Loan
Parties or any other Person, such use, generation, storage and transportation by
the Loan Parties and, to the best knowledge of Borrower, by any other Person are
in compliance with all Hazardous Materials Laws except for such non compliance
that would not constitute a Material Adverse Effect or be materially adverse to
the interests of the Lenders, and (e) no Project is subject to any remediation,
removal, containment or similar action conducted by or on behalf of any Loan
Party or any other Person, or with respect to any such Project listed on
Schedule 4.17 which is subject to any such action, the estimated costs for
completing such action are as set forth on Schedule 4.17.
     4.18 Ownership of Subject Property. The Subject Property is wholly owned in
fee simple by Owner and is free and clear of all Liens, including any Liens on
any direct or indirect interest of Borrower or any Subsidiary therein (other
than the applicable Security Documents and Permitted Liens). All of the
membership interests in the Owner are held by the Borrower and are not subject
to any pledge, Negative Pledge or security interest in favor of any Person other
than the Administrative Agent. The organizational documents of Borrower and the
Owner do not prohibit, restrict or limit the Liens created on the Subject
Property in favor of the Administrative Agent or the

- 34 -



--------------------------------------------------------------------------------



 



subsequent transfer or encumbrance of the Subject Property or any portion
thereof or interest therein.
     4.19 Property. All of the Loan Parties’ and their respective Subsidiaries’
properties are in good repair and condition, subject to ordinary wear and tear,
other than with respect to (i) deferred maintenance existing as of the date of
acquisition of such property as permitted in this Section 4.19, (ii) Projects
currently under development and (iii) defects relating to properties other than
the Subject Property which would not constitute a Material Adverse Effect. The
Loan Parties further have completed or caused to be completed an appropriate
investigation of the environmental condition of each such property as of the
later of (a) the approximate date of the Loan Parties’ or such Subsidiaries’
purchase thereof or (b) the approximate date upon which such property was last
security for Indebtedness of such Borrower or such Subsidiary if such financing
was not closed on or about the date of the acquisition of such property to the
extent such an investigation was required by the applicable lender, including
preparation of a “Phase I” report and, if appropriate, a “Phase II” report, in
each case prepared by a recognized environmental consultant in accordance with
customary standards which discloses that such property is not in violation of
the representations and covenants set forth in this Agreement, unless such
violation as to the Subject Property has been disclosed in writing to the
Administrative Agent and satisfactory remediation actions are being taken. There
are no unpaid or outstanding real estate or other taxes or assessments on or
against any property of any Loan Party or any of their respective Subsidiaries
which are payable by such Person (except only real estate or other taxes or
assessments, that are not yet due and payable). There are no pending eminent
domain proceedings against the Subject Property, and, to the best knowledge of
Borrower, no such proceedings are presently threatened by any taking authority
which individually or in the aggregate would constitute a Material Adverse
Effect. None of the property of the Loan Parties or their respective
Subsidiaries is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate would constitute a Material Adverse Effect. The Projects owned by
Parent, each of the other Loan Parties and their respective Subsidiaries as of
the date hereof, are set forth on Schedule 4.19 hereto.
     4.20 Brokers. None of the Loan Parties or their respective Subsidiaries has
engaged or otherwise dealt with any broker, finder or similar entity in
connection with this Agreement or the Loans contemplated hereunder.
     4.21 Other Debt. None of the Loan Parties or their respective Subsidiaries
is in default (after expiration of all applicable grace and cure periods) in the
payment of any other Indebtedness or under any mortgage, deed of trust, security
agreement, financing agreement or indenture involving Indebtedness of $5,000,000
or more or under any other material agreement or lease to which any of them is a
party. None of the Loan Parties is a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time of
payment of any of the Obligations to any other Indebtedness or obligation of
such Loan Party. Schedule 4.21 hereto sets forth all of the Secured Indebtedness
and recourse Indebtedness of the type described in Sections 6.11 and 6.12 of the
Loan Parties and their respective Subsidiaries as of the date hereof.
     4.22 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all of the Loans made or to be made hereunder, none of the Loan
Parties (taken on a consolidated basis) is insolvent on a

- 35 -



--------------------------------------------------------------------------------



 



balance sheet basis such that the sum of such Person’s assets exceeds the sum of
such Person’s liabilities (taken on a consolidated basis), each Loan Party is
able to pay its debts as they become due, and each Loan Party has sufficient
capital to carry on its business.
     4.23 No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by any Loan Party with or
as a result of any actual intent by any of such Persons to hinder, delay or
defraud any entity to which any of such Persons is now or will hereafter become
indebted.
     4.24 Transaction in Best Interests of Loan Parties; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Loan Parties. The direct and indirect benefits to inure to
the Loan Parties pursuant to this Agreement and the other Loan Documents
constitute substantially more than “reasonably equivalent value” (as such term
is used in Section 548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration” (as such terms are used in any applicable
state fraudulent conveyance law), in exchange for the benefits to be provided by
the Loan Parties pursuant to this Agreement and the other Loan Documents, and
but for the willingness of the Loan Parties to be jointly and severally liable
as co Loan obligor for the Loan, Loan Parties would be unable to obtain the
financing contemplated hereunder which financing will enable the Loan Parties
and their respective Subsidiaries to have available financing to conduct and
expand their business.
     4.25 No Bankruptcy Filing. None of the Loan Parties or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its Property, and none of the Loan Parties has any knowledge of any Person
contemplating the filing of any such petition against it or any Subsidiary.
     4.26 OFAC Representation. The Borrower and each Guarantor is not, and shall
not be at any time, a person with whom the Lenders are restricted from doing
business under the regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, the Borrower hereby agrees to provide to the
Administrative Agent any information that the Administrative Agent deems
necessary from time to time in order to ensure compliance with all applicable
Laws concerning money laundering and similar activities.
     4.27 Subject Property.
     (a) Each of the representations and warranties made by the Owner in any
Security Document with respect to the Subject Property is true and correct in
all material respects.

- 36 -



--------------------------------------------------------------------------------



 



     (b) Except as disclosed on the survey provided to the Administrative Agent
pursuant to Section 8.1 of this Agreement, the Subject Property is not located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 or the
Flood Disaster Protection Act of 1973, as amended, or any successor law, or, if
located within any such area, Owner has obtained and will maintain through the
Maturity Date the insurance prescribed in Section 8.1 hereof.
     (c) To the Borrower’s knowledge, the Subject Property and the present use
and occupancy thereof are in material compliance with all material zoning
ordinances (without reliance upon adjoining or other properties), building
codes, land use and Environmental Laws, and other similar laws (“Applicable
Laws”).
     (d) The Subject Property (other than the Future Development Land) is served
by all utilities required for the current or contemplated use thereof. The
Subject Property has accepted or is equipped to accept such utility service.
     (e) All public roads and streets necessary for service of and access to the
Subject Property (other than the Future Development Land) for the current or
contemplated use thereof have been completed, and are open for use by the
public.
     (f) Except as may be disclosed in the reports delivered to Administrative
Agent pursuant to Section 8.1 hereof, Borrower is not aware of any material
latent or patent structural or other significant deficiency of the Subject
Property. The Subject Property is free of damage and waste that would materially
and adversely affect the value of the Subject Property, is in good repair and to
Borrower’s knowledge there is no deferred maintenance other than ordinary wear
and tear. The Subject Property is free from damage caused by fire or other
casualty.
     (g) To Borrower’s knowledge, except as may be disclosed in the reports
delivered to Administrative Agent pursuant to Section 8.1 hereof, all liquid and
solid waste disposal, septic and sewer systems located on the Subject Property
are in a good and safe condition and repair and to Borrower’s knowledge, in
material compliance with all Applicable Laws with respect to such systems.
     (h) All improvements on the Subject Property lie within the boundaries and
building restrictions of the legal description of record of Subject Property, no
improvements encroach upon easements benefiting the Subject Property other than
encroachments that do not materially adversely affect the use or occupancy of
the Subject Property and no improvements on adjoining properties encroach upon
the Subject Property or easements benefiting the Subject Property other than
encroachments that do not materially adversely affect the use or occupancy of
the Subject Property.
     (i) There are no material delinquent taxes, ground rents, water charges,
sewer rents, assessments, insurance premiums, leasehold payments, or other
outstanding charges affecting the Subject Property except to the extent such
items are being contested in good faith and as to which adequate reserves have
been provided, except that Owner’s federal and

- 37 -



--------------------------------------------------------------------------------



 



Maryland income tax returns are on extension and certain tax returns of Borrower
are on extension.
Borrower agrees that all of its representations and warranties set forth in this
Article 4 and elsewhere in this Agreement are true on the Agreement Effective
Date in all material respects.
ARTICLE 5
AFFIRMATIVE COVENANTS OTHER THAN
INFORMATION AND REPORTING REQUIREMENTS
     So long as any Advance remains unpaid or any other Obligation remains
unpaid, Borrower shall, and shall cause the other Loan Parties and its other
Subsidiaries to, unless the Administrative Agent (with the written approval of
the Requisite Lenders) otherwise consents:
     5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly
all taxes, assessments and governmental charges or levies imposed upon any of
them, upon their respective Property or any part thereof and upon their
respective income or profits or any part thereof, and all claims for labor,
materials or supplies that if unpaid might by Law become a Lien upon any of
their respective Property, except that the Loan Parties and their respective
Subsidiaries shall not be required to pay or cause to be paid (a) any tax,
assessment, charge, levy or claim that is not yet past due, or is being
contested in good faith by appropriate proceedings so long as the relevant
entity has established and maintains adequate reserves for the payment of the
same or (b) any immaterial tax or claim so long as no material Property of the
Loan Parties or their Subsidiaries is at immediate risk of being seized, levied
upon or forfeited.
     5.2 Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of their respective Properties except (a) as otherwise permitted by
this Agreement and (b) where the failure to so qualify or remain qualified would
not constitute a Material Adverse Effect.
     5.3 Maintenance of Projects. Maintain, preserve and protect all of their
respective Income-Producing Projects in good order and condition, subject to
wear and tear in the ordinary course of business, and not permit any waste of
their respective Projects.
     5.4 Maintenance of Insurance. Maintain liability, casualty and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Loan Parties or such Subsidiaries, as applicable,
operate. Without limiting the foregoing, upon request of the Administrative
Agent, each Loan Party shall maintain for itself, and its Subsidiaries, or cause
each of its Subsidiaries to maintain, terrorism insurance in form, substance and
amount as is reasonably satisfactory to the Administrative Agent.

- 38 -



--------------------------------------------------------------------------------



 



     5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance
with which would constitute a Material Adverse Effect, except that the Loan
Parties or such Subsidiaries need not comply with a Requirement of Law then
being contested by any of them in good faith by appropriate proceedings.
     5.6 Permitted Business Activities. Engage only in Permitted Business
Activities, and only own assets and make Investments that will be used in
connection with such Permitted Business Activities and are incidental thereto.
     5.7 Keeping of Records and Books of Account. Keep adequate records and
books of account reflecting all financial transactions in conformity with
Generally Accepted Accounting Principles, consistently applied.
     5.8 Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the performance of which would cause a
Default, (b) then being contested by any of them in good faith by appropriate
proceedings or (c) the failure with which to comply would not reasonably be
expected to constitute a Material Adverse Effect.
     5.9 Use of Proceeds. Use the proceeds of the initial Advance to pay for a
portion of the acquisition of 100% of the ownership interests in the Owner,
including customary transaction and closing costs.
     5.10 Hazardous Materials Laws. Keep and maintain all Projects and each
portion thereof in compliance in all material respects with all applicable
material Hazardous Materials Laws and promptly notify the Administrative Agent
in writing (attaching a copy of any pertinent written material) of (a) any and
all material enforcement, cleanup, removal or regulatory actions instituted,
completed or threatened in writing by a Governmental Agency pursuant to any
applicable material Hazardous Materials Laws, (b) any and all material claims
made or threatened in writing by any Person against the Loan Parties or their
respective Subsidiaries relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and
(c) discovery by any Senior Officer of any of the Loan Parties or any of their
respective Subsidiaries of any material occurrence or condition on any Project
that could reasonably be expected to cause such Project to be subject to any
restrictions on the ownership, occupancy, transferability or use of such Project
under any applicable Hazardous Materials Laws.
     5.11 REIT Status. Maintain the status and election of Parent as a “real
estate investment trust” under §856 of the Code and comply with the dividend and
other requirements applicable under §857(a) of the Code.
     5.12 Inspection of Properties and Books. Permit the Lenders, through the
Administrative Agent or any representative designated by the Administrative
Agent, at Borrower’s expense, to visit and inspect any of the properties of the
Loan Parties or any of their respective Subsidiaries (subject to the rights of
any tenants), to examine the books of account of the Loan Parties and their
respective Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of the Loan Parties and their
respective Subsidiaries with, and to be advised as to the same by, their Senior
Officers, all at such reasonable times (during normal

- 39 -



--------------------------------------------------------------------------------



 



business hours) and intervals as the Administrative Agent or any Lender may
reasonably request upon reasonable notice; provided, however, that inspections
made at Borrower’s expense shall be limited to once per year, unless an Event of
Default shall have occurred and be continuing. The Lenders shall use good faith
efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the Loan Parties’ or such Subsidiaries’
normal business operations.
     5.13 More Restrictive Agreements. Promptly notify the Administrative Agent
should any Loan Party or any Subsidiary of a Loan Party enter into or modify any
agreements or documents pertaining to any existing or future Indebtedness, Debt
Offering or issuance of Preferred Equity, which agreements or documents include
covenants, whether affirmative or negative, which are individually or in the
aggregate more restrictive as to the matters covered by the provisions of
Sections 6.1, 6.3, 6.5 through 6.13, inclusive, and 6.15 (or any other
provisions which may have the same practical effect as any of the foregoing)
against any of the Loan Parties or their respective Subsidiaries than those set
forth herein, or which provide for a guaranty of the obligations thereunder by a
Person that is not liable for the Obligations. If requested by the Requisite
Lenders, the Loan Parties, the Administrative Agent, and the Requisite Lenders
shall promptly amend this Agreement and the other Loan Documents to include some
or all of such more restrictive provisions or provide for a guaranty of the
Obligations by such Person, in each case solely for the duration of such
restrictive provisions or guaranties under such other agreements or documents,
as determined by the Requisite Lenders in their sole reasonable discretion.
Notwithstanding the foregoing, this Section 5.13 shall not apply to covenants
contained in any agreements or documents that relate only to a specific Project
that is collateral for any existing or future Indebtedness of any of Borrower or
their Subsidiaries that is permitted by the terms of this Agreement.
ARTICLE 6
NEGATIVE COVENANTS
     So long as any Advance remains unpaid or any other Obligation remains
unpaid, or any portion of the Commitments remains in force, the Loan Parties and
their respective Subsidiaries shall not, unless the Administrative Agent (with
the written approval of the Requisite Lenders or, if required by Section 12.1,
of all of the Lenders) otherwise consents:
     6.1 Mergers and Liquidation. (i) Merge or consolidate with or into any
Person, except a merger or consolidation of one or more Loan Parties with and
into another Loan Party or one or more Subsidiaries of a Loan Party with and
into another Subsidiary of such Loan Party or another Loan Party, provided that
in all cases Parent and Borrower must both be surviving entities or (ii) agree
to sell, transfer or dispose of assets which, when aggregated with all other
assets sold during the current Fiscal Quarter and the three (3) preceding Fiscal
Quarters, would exceed twenty percent (20%) of the then-current Gross Asset
Value. Notwithstanding the foregoing, the Borrower may permit the merger or
consolidation of any Subsidiary or any transfer of any Project, so long as such
transaction is permitted by, and satisfies the requirements of, the Related
Facilities.
     6.2 ERISA. (a) At any time, permit any Pension Plan to: (i) engage in any
non exempt “prohibited transaction” (as defined in Section 4975 of the Code)
that would constitute a Material Adverse Effect, (ii) fail to comply with ERISA
in a manner that would constitute a Material

- 40 -



--------------------------------------------------------------------------------



 



Adverse Effect, (iii) incur any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA) to the extent that it would constitute a
Material Adverse Effect or (iv) terminate in any manner that would constitute a
Material Adverse Effect, or (b) withdraw, completely or partially, from any
Multiemployer Plan if to do so would constitute a Material Adverse Effect.
     6.3 Permitted Business Activities. Engage in or pursue any business or
other activities or ventures other than Permitted Business Activities, or
otherwise make any material change in the principal nature of the business of
the Consolidated Group.
     6.4 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Loan Parties or their respective Subsidiaries other
than (a) salary, bonus, employee stock option, relocation assistance and other
compensation arrangements with directors or officers in the ordinary course of
business, (b) transactions that are fully disclosed to the board of directors of
Parent and expressly authorized by a resolution of the board of directors of
Parent which is approved by a majority of the directors not having an interest
in the transaction, (c) transactions expressly permitted by this Agreement,
(d) transactions between one Loan Party and another Loan Party or one Subsidiary
and another Subsidiary or one Subsidiary and a Loan Party and (e) transactions
on overall terms at least as favorable to the Loan Parties or their Subsidiaries
as would be the case in an arm’s length transaction between unrelated parties of
equal bargaining power.
     6.5 Leverage Ratio. Permit the Leverage Ratio to be greater than 60%.
     6.6 Interest Coverage. Permit the Interest Coverage Ratio, as of any day,
to be less than 1.80 to 1.00.
     6.7 Fixed Charge Coverage. Permit the Fixed Charge Coverage Ratio, as of
any day, to be less than 1.50 to 1.00.
     6.8 [Intentionally Omitted].
     6.9 Net Worth. Permit Net Worth, as of any date, to be less than the sum of
(a) $625,000,000 and (b) eighty five percent (85%) of the net proceeds from any
Equity Offering of any Loan Party made after the Closing Date.
     6.10 [Intentionally Omitted].
     6.11 Secured Indebtedness. Permit Secured Indebtedness of the Consolidated
Group to exceed, as of any date, an amount equal to 50% of then-current Gross
Asset Value.
     6.12 Recourse Debt. Permit the aggregate of all outstanding recourse
Indebtedness whether secured or unsecured (including all Indebtedness under the
Related Facilities and any other recourse Indebtedness), as of any date, to
exceed 45% of then-current Gross Asset Value.
     6.13 Permitted Investments. Without limiting Section 5.6:

- 41 -



--------------------------------------------------------------------------------



 



          (a) permit the sum of (i) the total value of undeveloped land owned by
the Consolidated Group plus (ii) the Consolidated Group Pro Rata Share of
undeveloped land owned by Investment Affiliates to exceed 10% of Gross Asset
Value (with undeveloped land valued at cost);
          (b) permit the sum of (i) the aggregate amount invested by the
Consolidated Group in Projects owned by the Consolidated Group that are under
development plus (ii) the Consolidated Group Pro Rata Share of any amounts so
invested by the Investment Affiliates in Projects owned by the Investment
Affiliates that are under development to exceed 20% of Gross Asset Value (with
Projects under development ceasing to be treated as such when GAAP permits such
Project to be classified as an operating asset);
          (c) permit the aggregate amount invested by the Consolidated Group in
assets other than Projects or cash or Cash Equivalents to exceed 10% of Gross
Asset Value;
          (d) permit the aggregate amount invested by the Consolidated Group in
or with respect to Investment Affiliates, excluding the partnership that owns
the real property located in San Diego, California commonly known as the
“McKellar Court” property, to exceed 10% of Gross Asset Value; and
          (e) permit the aggregate amount invested by the Consolidated Group in
the Investments listed as subparagraphs (a) through (d) immediately above to
exceed 25% of Gross Asset Value.
     6.14 Liens. Create, incur, or suffer to exist any Negative Pledge or Lien
in, of or on the Project of any member of the Consolidated Group, except:
          (a) Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without material penalty, or are being contested in good faith and by
appropriate proceedings and for which adequate reserves shall have been set
aside on its books;
          (b) Liens imposed by Law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on their books;
          (c) Liens arising out of pledges or deposits under workers’
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
          (d) easements, restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character (including, without limitation, Liens with
respect to rights of tenants under lease and rental agreements entered into in
the ordinary course of business) and which do not in any material way

- 42 -



--------------------------------------------------------------------------------



 



affect the marketability of the same or interfere with the use thereof in the
business of Borrower or any other member of the Consolidated Group;
          (e) any other Liens that, individually or in the aggregate, would not
reasonably be expected to impair the ability to place mortgage financing on the
Project encumbered by such Liens or otherwise constitute a Material Adverse
Effect or subject such Project to a material impending risk of loss of
forfeiture or a material loss of value;
          (f) Liens in favor of the Administrative Agent and the Lenders under
the Loan Documents;
          (g) Liens other than Liens described in subsections (a) through
(f) above arising in connection with any Indebtedness permitted hereunder to the
extent such Liens will not result in a Default in any of Borrower’s covenants
herein; and
          (h) Any Liens, mortgages, security agreements or financing statements
entered into in connection with the Related Facilities.
Liens permitted pursuant to this Section 6.14 shall be deemed to be “Permitted
Liens.”
     6.15 Variable Interest Indebtedness. Permit the outstanding principal
balance of any Consolidated Outstanding Indebtedness which bears interest at an
interest rate that is not fixed through the maturity date of such Indebtedness
to exceed thirty-five percent (35%) of Gross Asset Value unless all of such
Indebtedness in excess of such amount is subject to a rate management
transaction approved in its reasonable discretion by the Administrative Agent
that effectively converts the interest rate on such excess to a fixed rate.
     6.16 Formation Documents. Permit any material change to the articles of
incorporation, bylaws, partnership agreement or any other material formation
documents of Parent or the Operating Partnership without the written consent of
the Requisite Lenders, other than with respect to changes made in connection
with any preferred Equity Offering to reflect the terms of the preferred
securities being issued thereunder and any other amendments incidental thereto
which may be made without the Requisite Lenders consent, so long as the
Administrative Agent has reviewed such changes and confirmed that the terms of
such preferred securities are customary and do not create any creditors’ rights
that would adversely affect in any material respect the rights of the Lenders
hereunder.
     6.17 Restrictions on Transfer. Directly or indirectly, make or permit to be
made, by voluntary or involuntary means, any sale, assignment, transfer,
disposition, mortgage, pledge, hypothecation or encumbrance of its direct or
indirect interest in any Loan Party (provided that the foregoing shall not
prohibit transfers of Borrower’s interest in any other Loan Party provided such
Loan Party remains a Wholly-Owned Subsidiary of Borrower), or any dilution of
its direct or indirect interest in any Loan Party. Borrower shall not in any
manner transfer, assign, diminish or otherwise restrict its direct or indirect
right to vote or other rights with respect to any Loan Party. Notwithstanding
the foregoing, Borrower may sell, assign, transfer or dispose of its interest in
another Loan Party that is a Subsidiary of Borrower, provided that on or before
the closing of such sale Borrower shall have delivered to the Administrative
Agent a certification, together with such

- 43 -



--------------------------------------------------------------------------------



 



other evidence as the Administrative Agent may reasonably require, that Borrower
will be in compliance with all covenants in this Agreement after giving effect
to such sale, assignment, transfer or other disposition.
ARTICLE 7
INFORMATION AND REPORTING REQUIREMENTS
     7.1 Financial and Business Information. So long as any Advance remains
unpaid or any other Obligation remains unpaid, or any portion of the Commitments
remains in force, Borrower shall, unless the Administrative Agent (with the
written approval of the Requisite Lenders) otherwise consents, at Borrower’s
sole expense, deliver to the Administrative Agent for distribution by it to the
Lenders, a sufficient number of copies for all of the Lenders of the following:
          (a) As soon as practicable, and in any event within fifty (50) days
after the end of each Fiscal Quarter (other than the fourth Fiscal Quarter in
any Fiscal Year), quarterly unaudited consolidated financial statements,
including a consolidated balance sheet, income statement and statement of cash
flows of the Consolidated Group as at the end of such Fiscal Quarter and for
such Fiscal Quarter, and the portion of the Fiscal Year ended with such Fiscal
Quarter, all in reasonable detail. Such financial statements shall be certified
by the Parent’s chief financial officer or chief accounting officer as fairly
presenting the financial condition, results of operations and cash flows of the
Consolidated Group in accordance with Generally Accepted Accounting Principles
(other than footnote disclosures), consistently applied, as at such date and for
such periods, subject only to normal year end accruals and audit adjustments;
          (b) As soon as practicable, and in any event within fifty (50) days
after the end of each Fiscal Quarter, a Compliance Certificate as of the last
day of such Fiscal Quarter, providing reasonable detail as to the calculation
thereof;
          (c) As soon as practicable, and in any event within fifty (50) days
after the end of each Fiscal Quarter, statements of operating income for such
Fiscal Quarter and Fiscal Year to date for the Subject Property and a complete
Project roster, each in such detail as the Administrative Agent may reasonably
require
          (d) All written information provided to shareholders of Parent;
          (e) Upon request by the Administrative Agent, as soon as practicable,
and in any event before the commencement of each Fiscal Year, a budget and
projection by Fiscal Quarter for that Fiscal Year for the Consolidated Group,
all in reasonable detail;
          (f) Promptly after request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Parent by independent accountants in connection with the accounts
or books of Parent or any other member of the Consolidated Group, or any audit
of any of them;

- 44 -



--------------------------------------------------------------------------------



 



          (g) Promptly after the same are available, and in any event within ten
(10) days after filing with the Securities and Exchange Commission, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Parent, and copies of all annual,
regular, periodic and special reports and registration statements which Parent
may file or be required to file with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
and not otherwise required to be delivered to the Lenders pursuant to other
provisions of this Section 7.1;
          (h) Promptly after request by the Administrative Agent or any Lender,
copies of any other material report or other document that was filed by the
Consolidated Group with any Governmental Agency;
          (i) Promptly upon a Senior Officer becoming aware, and in any event
within five (5) Banking Days after becoming aware, of the occurrence of any (i)
“reportable event” (as such term is defined in Section 4043 of ERISA, but
excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) or (ii) non exempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Pension Plan or any trust created thereunder, telephonic notice specifying
the nature thereof, and, no more than two (2) Banking Days after such telephonic
notice, written notice again specifying the nature thereof and specifying what
action the Consolidated Group is taking or propose to take with respect thereto,
and, when known, any action taken by the Internal Revenue Service with respect
thereto;
          (j) As soon as practicable, and in any event within five (5) Banking
Days after a Senior Officer becomes aware of the existence of any condition or
event which constitutes a Default or Event of Default, telephonic notice
specifying the nature and period of existence thereof, and, no more than five
(5) Banking Days after such telephonic notice, written notice again specifying
the nature and period of existence thereof and specifying what action the
Consolidated Group is taking or propose to take with respect thereto;
          (k) Promptly upon a Senior Officer becoming aware that (i) any Person
has commenced a legal proceeding with respect to a claim against any Loan Party
that is $5,000,000 or more in excess of the amount thereof that is fully covered
by insurance, (ii) any creditor under a credit agreement involving Indebtedness
of $5,000,000 or more or any lessor under a lease involving aggregate rent of
$5,000,000 or more has asserted a default thereunder on the part of any Loan
Party or, (iii) any Person has commenced a legal proceeding with respect to a
claim against any Loan Party under a contract (that is not a credit agreement or
material lease) in excess of $5,000,000 or which otherwise would constitute a
Material Adverse Effect, a written notice describing the pertinent facts
relating thereto and what action the Loan Parties are taking or propose to take
with respect thereto;
          (l) As soon as practicable, and in any event within thirty (30) days
after the end of each calendar month, a monthly rent roll and operating
statement for the Subject Property, all in reasonable detail;
          (m) Not later than fifty (50) days after the end of each fiscal
quarter of the Consolidated Group (including the fourth fiscal quarter in each
year), a list (which may be included

- 45 -



--------------------------------------------------------------------------------



 



in the Compliance Certificates) setting forth the following information with
respect to each new Subsidiary or Controlled Entity of any of the Loan Parties:
(i) the name, structure and ownership of the Subsidiary or Controlled Entity,
(ii) a description of the property owned by such Subsidiary or Controlled
Entity, and (iii) such other information as the Administrative Agent may
reasonably request;
          (n) Simultaneously with the delivery of the financial statements to
Administrative Agent (if such information is not otherwise included in the
financial statements or other information presented to the Lenders pursuant to
this Section 7.1), a statement (which may be included in the Compliance
Certificates) listing (i) the Projects owned by the Consolidated Group (or in
which the Consolidated Group owns an interest) and stating the location thereof,
the date acquired and the acquisition cost (with respect to each new Project),
(ii) the Indebtedness of the Consolidated Group, which statement shall include,
without limitation, a statement of the original principal amount of such
Indebtedness and the current amount outstanding, the holder thereof, the
maturity date and any extension options, the interest rate, the collateral
provided for such Indebtedness and whether such Indebtedness is recourse or non
recourse, and (iii) the Projects of the Consolidated Group which are
Unstabilized Projects and providing a brief summary of the status of such
development; and
          (o) Such other data and information as from time to time may be
reasonably requested by the Administrative Agent, any Lender (through the
Administrative Agent) or the Requisite Lenders.
     7.2 Compliance Certificates. So long as any Advance remains unpaid or any
other Obligation remains unpaid or unperformed, or any portion of the
Commitments remains outstanding, Borrower shall, at Borrower’s sole expense,
deliver to the Administrative Agent for distribution by it to the Lenders
concurrently with the financial statements required pursuant to Sections 7.1(a),
and 7.1(c), Compliance Certificates signed by a Senior Officer.
ARTICLE 8
CONDITIONS
     8.1 Initial Advance. The obligation of the Lenders to make the initial
Advance is subject to the following conditions precedent, each of which shall be
satisfied prior to the making of the initial Advance (unless all of the Lenders,
in their sole and absolute discretion, shall agree otherwise):
          (a) The Administrative Agent shall have received all of the following,
each of which shall be originals unless otherwise specified, each properly
executed by a Responsible Official of each party thereto, each dated as of the
Closing Date and each in form and substance satisfactory to the Administrative
Agent and its legal counsel (unless otherwise specified or, in the case of the
date of any of the following, unless the Administrative Agent otherwise agrees
or directs):

- 46 -



--------------------------------------------------------------------------------



 



               (i) at least one (1) executed counterpart of this Agreement and
of the Guaranties, together with arrangements satisfactory to the Administrative
Agent for additional executed counterparts, sufficient in number for
distribution to the Lenders and Borrower;
               (ii) Notes executed by Borrower in favor of each Lender, each in
a principal amount equal to that Lender’s Percentage of the Loan Commitment;
               (iii) at least one (1) executed copy of each of the Security
Documents and the delivery of an original of all recordable documents to
Commonwealth Land Title Insurance Company to hold as escrowee (“Escrow Agent”)
for recording at the Administrative Agent’s direction after an Event of Default
pursuant to an escrow agreement in form and substance satisfactory to the
Administrative Agent;
               (iv) with respect to each of the Loan Parties, such documentation
as the Administrative Agent may reasonably require to establish the due
organization, valid existence and good standing of each of the Loan Parties, its
qualification to engage in business in each material jurisdiction in which it is
engaged in business or required to be so qualified, its authority to execute,
deliver and perform the Loan Documents to which it is a Party, the identity,
authority and capacity of each Responsible Official thereof authorized to act on
its behalf, including certified copies of articles of incorporation and
amendments thereto, bylaws and amendments thereto, certificates of good standing
and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions, incumbency certificates, Certificates of
Responsible Officials, and the like;
               (v) the Opinions of Counsel;
               (vi) a photocopy of the fully executed lease of the portion of
the Subject Property described on Exhibit E-1 hereto to HGS, in the form
attached to the HGS Purchase Agreement as Exhibit K thereto (the “HGS Lease”),
together with an estoppel certificate and a Subordination, Non-Disturbance and
Attornment Agreement each executed by HGS in form reasonably satisfactory to the
Administrative Agent;
               (vii) a survey of the Subject Property in the form provided for
in the HGS Purchase Agreement;
               (viii) a copy of the Owner’s title insurance policy covering the
Subject Property in the form required under the HGS Purchase Agreement;
               (ix) a copy of the Lender’s title insurance commitment covering
the Subject Property based on the form required under the HGS Purchase Agreement
for the Owner’s title insurance policy to the Escrow Agent for issuance of a
Lender’s policy, if at all, after the occurrence and during the continuance of
an Event of Default pursuant to an escrow agreement in form and substance
satisfactory to the Administrative Agent;
               (x) engineering reports and Phase I environmental assessments
with respect to the Subject Property in form reasonably satisfactory to the
Administrative Agent;

- 47 -



--------------------------------------------------------------------------------



 



               (xi) copies of certificates evidencing the insurance coverage
required under the HGS Lease, including in the case of fire and casualty
insurance, insuring the interests of the Administrative Agent under a standard
mortgagee clause;
               (xii) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Requisite Lenders reasonably may
require.
          (b) The reasonable costs and expenses of the Administrative Agent in
connection with the preparation of the Loan Documents payable pursuant to
Section 11.3, and invoiced to Borrower on or prior to the Closing Date, shall
have been paid.
          (c) The representations and warranties of Borrower contained in
Article 4 shall be true and correct in all material respects.
          (d) Borrower and any other Loan Parties shall be in compliance with
all the terms and provisions of the Loan Documents, and giving effect to the
initial Advance no Default or Event of Default shall have occurred and be
continuing.
          (e) All legal matters relating to the Loan Documents shall be
satisfactory to counsel for the Administrative Agent.
          (f) The Administrative Agent shall have received a Compliance
Certificate dated as of the Closing Date demonstrating compliance with each of
the then applicable covenants calculated therein.
          (g) The duly executed originals of the Security Documents signed by
each of the parties thereto (or receipt by the Administrative Agent from a party
thereto of a facsimile signature pages signed by such party which shall have
agreed to promptly provide the Administrative Agent with the originally executed
counterparts thereof). Additionally, the Administrative Agent shall have
received, at Borrower’s expense, evidence in form and substance satisfactory to
the Administrative Agent that, upon recordation of the Deed of Trust, the
Security Documents will be effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable first
priority security interest in the Subject Property described in the Security
Documents and that, upon the completion of such recordation and filing, all
filings, recordings, deliveries of instruments and other actions necessary or
desirable to protect and preserve such security interests shall have been dully
effected and that any and all consents necessary or desirable with respect to
such security interest, shall have been received and remain in full force and
effect.
          (h) The Administrative Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Administrative Agent or the Administrative Agent’s special counsel may
reasonably have requested.

- 48 -



--------------------------------------------------------------------------------



 



ARTICLE 9
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
     9.1 Events of Default. The existence or occurrence of any one or more of
the following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an “Event of Default”:
          (a) Borrower fails to pay any principal on any of the Notes, or any
portion thereof, on the date when due; or
          (b) Any sale of all or a portion of the Subject Property (or a sale of
all or any portion of any equity interest in the Owner) shall occur.
          (c) Borrower fails to pay any interest on any of the Notes within five
(5) Banking Days after the date when due; or Borrower fails to pay any other fee
or amount payable to the Lenders or the Administrative Agent under any Loan
Document, or any portion thereof, within ten (10) Banking Days after demand
therefor; or
          (d) Borrower or any of the other Loan Parties fails to comply with any
of the covenants contained in Article 6; or
          (e) Borrower shall fail to comply with Section 7.1(k) in any way that
is materially adverse to the interests of the Lenders; or
          (f) Borrower or any other Loan Party fails to perform or observe any
other covenant or agreement (not specified in clause (a), (b), (c) or (d) above,
or otherwise set forth below in this Section 9.1) contained in any Loan Document
on its part to be performed or observed within thirty (30) days after the giving
of notice by the Administrative Agent on behalf of the Requisite Lenders of such
Default or, if such Default is not reasonably susceptible of cure within such
period, within such longer period as is reasonably necessary to effect a cure so
long as Borrower or such Loan Party continues to diligently pursue cure of such
Default but not in any event in excess of ninety (90) days; and provided
further, however, that notwithstanding the 30-day cure period or extended cure
period described above in this clause (f), if a different notice or cure period
is specified under any Loan Document or under any provision of the Loan
Documents as to any such failure or breach, the specific Loan Document or
provision shall control, and Borrower or such Loan Party shall have no more time
to cure the failure or breach than is allowed under the specific Loan Document
or provision as to such failure or breach; or
          (g) Any representation or warranty of Borrower or any other Loan Party
made in any Loan Document, or in any certificate or other writing delivered by
Borrower or any Loan Party pursuant to any Loan Document, proves to have been
incorrect when made or reaffirmed in any respect that is materially adverse to
the interests of the Lenders; or
          (h) Borrower or any Loan Party or other member of the Consolidated
Group fails to perform or observe any other term, covenant or agreement on its
part to be performed or observed within any applicable notice and cure period,
or suffers any such event of default to occur,

- 49 -



--------------------------------------------------------------------------------



 



in connection with (A) any present or future Indebtedness other than
Non-Recourse Indebtedness or (B) any present or future Non-Recourse Indebtedness
having an outstanding principal balance, individually or in the aggregate, of
$20,000,000 or more, if as a result of such failure or sufferance any holder or
holders thereof (or an agent or trustee on its or their behalf) has the right to
declare such Indebtedness due before the date on which it otherwise would become
due or the right to require such member of the Consolidated Group to redeem or
purchase, or offer to redeem or purchase, all or any portion of such
Indebtedness (provided, that for the purpose of this clause (g), the principal
amount of Indebtedness consisting of a Swap Agreement shall be the amount which
is then payable by the counterparty to close out the Swap Agreement); or
          (i) Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement or action (or omission to act) of
the Administrative Agent or the Lenders or satisfaction in full of all the
Obligations ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which is materially adverse to the interests of the Lenders; or any Loan
Party thereto denies in writing that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
same; or
          (j) A final judgment against any member of the Consolidated Group is
entered for the payment of money in excess of $5,000,000 (not covered by
insurance or for which an insurer has reserved its rights) and, absent
procurement of a stay of execution, such judgment remains unsatisfied for sixty
(60) calendar days after the date of entry of judgment, or in any event later
than ten (10) days prior to the date of any proposed sale thereunder; or any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of any such Person and
is not released, vacated or fully bonded within sixty (60) calendar days after
its issue or levy; or
          (k) Any member of the Consolidated Group institutes or consents to the
institution of any proceeding under a Debtor Relief Law relating to it or to all
or any material part of its Property, or is unable or admits in writing its
inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under a Debtor Relief Law relating to any such Person or to all or
any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for sixty (60) calendar days or such Person
consents thereto or acquiesces therein, or a decree or order for relief is
entered in respect of any such Person in such proceeding; or
          (l) The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Loan Document) under any other
Loan Document; or
          (m) Any Pension Plan maintained by any member of the Consolidated
Group is determined to have a material “accumulated funding deficiency” as that
term is defined in Section 302 of ERISA of an amount that would constitute a
Material Adverse Effect; or

- 50 -



--------------------------------------------------------------------------------



 



          (n) Alan Gold shall at any time cease to be the Chief Executive
Officer of Parent; provided that the foregoing shall not constitute an Event of
Default if a competent and experienced successor for such Person shall be
approved by the Requisite Lenders within three (3) months of such event, such
approval not to be unreasonably withheld, delayed or conditioned; or
          (o) Failure to remediate within the time period permitted by Law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems at
Projects owned by Borrower or any other member of the Consolidated Group or any
Investment Affiliate which contribute in the aggregate in excess of $5,000,000
to Gross Asset Value.
     Notwithstanding the foregoing, Lenders have agreed that the Indemnity Deed
of Trust, Security Agreement, Assignment of Rents and Fixture Filing and the
Indemnity Assignment of Leases and Rents included in the Security Documents
shall be effective but shall not be recorded in the recorder’s office of
Montgomery County, Maryland, unless and until an Event of Default shall have
occurred and be continuing under the Loan Documents. Provided further that with
respect to any Event of Default other than with respect to Sections 9.1(a) and
9.1(b) hereof, Administrative Agent shall give Borrower thirty (30) days prior
written notice of its intention to record the Deed of Trust and Administrative
Agent shall be permitted to cause such recording to occur if such thirty
(30) day period has expired and Borrower shall not have cured the Event of
Default.
     9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent or the Lenders provided for elsewhere in
this Agreement, or the other Loan Documents, or by applicable Law, or in equity,
or otherwise:
          (a) Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default described in Section 9.1(k), the
Requisite Lenders may request the Administrative Agent to, and the
Administrative Agent thereupon shall, declare all or any part of the unpaid
principal of all Notes, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be forthwith due and payable,
whereupon the same shall become and be forthwith due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Borrower.
          (b) Upon the occurrence and during the continuance of any Event of
Default described in Section 9.1(k), the unpaid principal of all Notes, all
interest accrued and unpaid thereon and all other amounts payable under the Loan
Documents shall be forthwith due and payable, all without protest, presentment,
notice of dishonor, demand or further notice of any kind, all of which are
expressly waived by Borrower.
          (c) Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent, on behalf of the Lenders, without notice to
(except as expressly provided for in any Loan Document) or demand upon Borrower,
which are expressly waived by Borrower (except as to notices expressly provided
for in any Loan Document), may proceed (but only with the consent of the
Requisite Lenders) to protect, exercise and enforce their rights and remedies
under the Loan Documents against Borrower and any other Loan Party and such
other rights and remedies as are provided by Law or equity.

- 51 -



--------------------------------------------------------------------------------



 



          (d) The order and manner in which the Lenders’ rights and remedies are
to be exercised shall be determined by the Requisite Lenders in their sole
discretion, and all payments received by the Administrative Agent and the
Lenders, or any of them, shall be applied first to the costs and expenses
(including reasonable attorneys’ fees and disbursements and the reasonably
allocated costs of attorneys employed by the Administrative Agent or by any
Lender) of the Administrative Agent and of the Lenders, then to the repayment of
the Loans, and thereafter paid pro rata to the Lenders in the same proportions
that the aggregate Obligations owed to each Lender under the Loan Documents bear
to the aggregate Obligations owed under the Loan Documents to all the Lenders,
without priority or preference among the Lenders. Regardless of how each Lender
may treat payments for the purpose of its own accounting, for the purpose of
computing the Obligations hereunder and under the Notes, payments shall be
applied first, to the costs and expenses of the Administrative Agent and the
Lenders, as set forth above, second, to the payment of accrued and unpaid
interest due under any Loan Documents to and including the date of such
application (ratably, and without duplication, according to the accrued and
unpaid interest due under each of the Loan Documents), and third, pari passu to
the payment of all other amounts (including principal and fees) then owing to
the Administrative Agent or the Lenders under the Loan Documents and to the
payment of any termination payments due from Borrower in respect of Swap
Agreements. No application of payments under this clause (d) will cure any Event
of Default, or prevent acceleration, or continued acceleration, of amounts
payable under the Loan Documents, or prevent the exercise, or continued
exercise, of rights or remedies of the Lenders hereunder or thereunder or at Law
or in equity.
ARTICLE 10
THE ADMINISTRATIVE AGENT
     10.1 Appointment and Authorization. Subject to Section 10.8, each Lender
hereby irrevocably appoints and authorizes the Administrative Agent to take such
action as the contractual representative on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof or are reasonably incidental, as determined by the
Administrative Agent, thereto. This appointment and authorization is intended
solely for the purpose of facilitating the servicing of the Loans and does not
constitute appointment of the Administrative Agent as trustee for any Lender or
as representative of any Lender for any other purpose and, the Administrative
Agent shall take such action and exercise such powers only in an administrative
and ministerial capacity.
     10.2 Administrative Agent and Affiliates. KeyBank (and each successor
Administrative Agent in its individual capacity) has the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders”
includes KeyBank in its individual capacity. KeyBank (and each successor
Administrative Agent in its individual capacity) and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with Borrower or any other member of the Consolidated Group,
as if it were not the Administrative Agent and without any duty to account
therefor to the Lenders. KeyBank (and each successor Administrative Agent in its
individual capacity) need not account to any other Lender for any monies
received by it for reimbursement of its costs and expenses as the Administrative
Agent

- 52 -



--------------------------------------------------------------------------------



 



hereunder, or for any monies received by it in its capacity as a Lender
hereunder, other than as required of any Lender hereunder. The Administrative
Agent shall not be deemed to hold a fiduciary or agency relationship with any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.
      10.3 Proportionate Interest in any Collateral. The Administrative Agent,
on behalf of all the Lenders, shall hold in accordance with the Loan Documents
all items of collateral (if any) or interests therein received or held by the
Administrative Agent. Subject to the Administrative Agent’s and the Lenders’
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys’ fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by the Administrative Agent
or, upon the occurrence and during the continuation of an Event of Default, a
Lender) and subject to the application of payments in accordance with
Section 9.2(d), each Lender shall have an interest in the Administrative Agent’s
interest in such collateral (if any) or interests therein in the same
proportions that the aggregate Obligations owed such Lender under the Loan
Documents bear to the aggregate Obligations owed under the Loan Documents to all
the Lenders, without priority or preference among the Lenders.
      10.4 Lenders’ Credit Decisions. Each Lender agrees that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or the directors, officers, agents, employees or attorneys of the
Administrative Agent or of any other Lender, and instead in reliance upon
information supplied to it by or on behalf of Borrower and upon such other
information as it has deemed appropriate, made its own independent credit
analysis and decision to enter into this Agreement. Each Lender also agrees that
it shall, independently and without reliance upon the Administrative Agent, any
other Lender or the directors, officers, agents, employees or attorneys of the
Administrative Agent or of any other Lender, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.
      10.5 Action by Administrative Agent.
          (a) Absent actual knowledge of the Administrative Agent of the
existence of a Default, the Administrative Agent may assume that no Default
(other than the failure to make a payment of principal or interest when due) has
occurred and is continuing, unless the Administrative Agent has received notice
from Borrower stating the nature of the Default or has received notice from a
Lender stating the nature of the Default and that such Lender considers the
Default to have occurred and to be continuing.
          (b) The Administrative Agent has only those obligations under the Loan
Documents as are expressly set forth therein.
          (c) Except for any obligation expressly set forth in the Loan
Documents and as long as the Administrative Agent may assume that no Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its discretion to act or not act, except that the
Administrative Agent shall be required to comply with the instructions of the
Requisite Lenders (or of all the Lenders, to the extent required by
Section 12.1) and those instructions shall be binding upon the Administrative
Agent and all the Lenders, provided that the Administrative Agent shall not be
required to comply with such instructions if to do so would be

- 53 -



--------------------------------------------------------------------------------



 



contrary to any Loan Document or to applicable Law or would result, in the
reasonable judgment of the Administrative Agent, in substantial risk of
liability to the Administrative Agent.
          (d) If the Administrative Agent has received a notice specified in
clause (a) or has actual knowledge of the existence of a Default, the
Administrative Agent shall promptly give notice thereof to the Lenders and shall
comply with the instructions of the Requisite Lenders (or of all the Lenders, to
the extent required by Section 12.1), provided that the Administrative Agent
shall not be required to comply with such instructions if to do so would be
contrary to any Loan Document or to applicable Law or would result, in the
reasonable judgment of the Administrative Agent, in substantial risk of
liability to the Administrative Agent, and except that if the Requisite Lenders
(or all the Lenders, if required under Section 12.1) fail, for five (5) Banking
Days after the receipt of notice from the Administrative Agent, to instruct the
Administrative Agent, then the Administrative Agent, in its sole discretion, may
act or not act as it deems advisable for the protection of the interests of the
Lenders.
     10.6 Liability of Administrative Agent. Neither the Administrative Agent
nor any of its directors, officers, agents, employees or attorneys shall be
liable for any action taken or not taken by them under or in connection with the
Loan Documents, except for their own gross negligence or willful misconduct.
Without limitation on the foregoing, the Administrative Agent and its directors,
officers, agents, employees and attorneys:
          (a) May treat the payee of any Note as the holder thereof until the
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to the Administrative Agent, signed by the payee, and may
treat each Lender as the owner of that Lender’s interest in the Obligations for
all purposes of this Agreement until the Administrative Agent receives notice of
the assignment or transfer thereof, in form satisfactory to the Administrative
Agent, signed by that Lender;
          (b) May consult with legal counsel (including in house legal counsel),
accountants (including in house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for the Consolidated Group or the Lenders, and shall not be liable for
any action taken or not taken by it in good faith in accordance with any advice
of such legal counsel, accountants or other professionals or experts;
          (c) Shall not be responsible to any Lender for any statement, warranty
or representation made in any of the Loan Documents or in any notice,
certificate, report, request or other statement (written or oral) given or made
in connection with any of the Loan Documents;
          (d) Shall have no duty to ask or inquire as to the performance or
observance by Borrower or the Loan Parties of any of the terms, conditions
(except to ascertain that documents facially responsive to the requirements of
Article 8 have been delivered) or covenants of any of the Loan Documents or to
inspect any collateral or any Property, books or records of the Loan Parties;
          (e) Will not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, effectiveness, sufficiency or
value of any Loan Document, any other instrument or writing furnished pursuant
thereto or in connection therewith, or any collateral;

- 54 -



--------------------------------------------------------------------------------



 



          (f) Will not incur any liability by acting or not acting in reliance
upon any Loan Document, notice, consent, certificate, statement, request or
other instrument or writing believed in good faith by it to be genuine and
signed or sent by the proper party or parties;
          (g) Will not incur any liability for any arithmetical error in
computing any amount paid or payable by Borrower or any other Loan Party thereof
or paid or payable to or received or receivable from any Lender under any Loan
Document, including, without limitation, principal, interest, commitment fees,
Advances and other amounts; provided that, promptly upon discovery of such an
error in computation, the Administrative Agent, the Lenders and (to the extent
applicable) Borrower and/or the other Loan Parties shall make such adjustments
as are necessary to correct such error and to restore the parties to the
position that they would have occupied had the error not occurred; and
          (h) Have not made nor do they now make any representations or
warranties, express or implied, nor do they assume any liability to the Lenders,
with respect to the creditworthiness or financial condition of the Consolidated
Group, the value of their respective assets or the collectability of the Loans.
     10.7 Indemnification. Each Lender shall, ratably in accordance with its
Percentage of the aggregate Indebtedness then evidenced by the Notes, indemnify
and hold the Administrative Agent and its directors, officers, agents, employees
and attorneys harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including reasonable attorneys’ fees and
disbursements and allocated costs of attorneys employed by the Administrative
Agent) that may be imposed on, incurred by or asserted against it or them in any
way relating to or arising out of the Loan Documents (other than losses incurred
by reason of the failure of Borrower to pay the Indebtedness represented by the
Notes) or any action taken or not taken by it as the Administrative Agent
thereunder, except such as result from its own gross negligence or willful
misconduct. Without limitation on the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for that Lender’s Percentage of any out of
pocket cost or expense incurred by the Administrative Agent in connection with
the negotiation, preparation, execution, delivery, amendment, waiver,
restructuring, reorganization (including a bankruptcy reorganization),
enforcement or attempted enforcement of the Loan Documents, to the extent that
any Borrower or any other Loan Party is required by Section 11.3 to pay that
cost or expense but fails to do so upon demand. Nothing in this Section 10.7
shall entitle the Administrative Agent or any indemnitee referred to above to
recover any amount from the Lenders if and to the extent that such amount has
theretofore been recovered from Borrower or any other Loan Party. To the extent
that the Administrative Agent or any indemnitee referred to above is later
reimbursed such amount by Borrower or any other Loan Party, it shall return the
amounts paid to it by the Lenders in respect of such amount.
     10.8 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon reasonable notice to the Lenders and Borrower
effective not earlier than thirty (30) days after such notice, upon acceptance
of appointment by a successor Administrative Agent. The Requisite Lenders may
(with the prior consent, not to be unreasonably withheld or delayed, of Parent,
unless an Event of Default shall have occurred and be continuing) remove the
Administrative Agent from its capacity as Administrative Agent in the event of
the Administrative

- 55 -



--------------------------------------------------------------------------------



 



Agent’s willful misconduct or gross negligence. If the Administrative Agent
shall resign or be removed as Administrative Agent under this Agreement, the
Requisite Lenders shall appoint from among the Lenders a successor
Administrative Agent for the Lenders, which successor Administrative Agent shall
require approval by Parent so long as no Default or Event of Default has
occurred and is continuing (and such approval shall not be unreasonably withheld
or delayed). If no successor Administrative Agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and, so long
as no Default or Event of Default has occurred and is continuing, with the
consent of Parent, a successor Administrative Agent from among the Lenders. Upon
the acceptance of its appointment as successor Administrative Agent hereunder,
such successor Administrative Agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor Administrative Agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article 10, and
Sections 11.3, 11.11 and 11.22, shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. Notwithstanding the foregoing, if no successor Administrative Agent
has accepted appointment as Administrative Agent by the date which is thirty
(30) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor Administrative Agent as provided for above.
     10.9 No Obligations of Borrower. Nothing contained in this Article 10 shall
be deemed to impose upon Borrower any obligation in respect of the due and
punctual performance by the Administrative Agent of its obligations to the
Lenders under any provision of this Agreement, and Borrower shall have no
liability to the Administrative Agent or any of the Lenders in respect of any
failure by the Administrative Agent or any Lender to perform any of its
obligations to the Administrative Agent or the Lenders under this Agreement.
Without limiting the generality of the foregoing, where any provision of this
Agreement relating to the payment of any amounts due and owing under the Loan
Documents provides that such payments shall be made by Borrower to the
Administrative Agent for the account of the Lenders, Borrower’s obligations to
the Lenders in respect of such payments shall be deemed to be satisfied upon the
making of such payments to the Administrative Agent in the manner provided by
this Agreement.
ARTICLE 11
MISCELLANEOUS
     11.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and
remedies of the Administrative Agent and the Lenders provided herein or in any
Note or other Loan Document are cumulative and not exclusive of any right,
power, privilege or remedy provided by Law or equity. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power,
privilege or remedy may be, or may be deemed to be, a waiver thereof; nor may
any single or partial exercise of any right, power, privilege or remedy preclude
any other or further exercise of the same or any other right, power, privilege
or remedy. The terms and conditions of

- 56 -



--------------------------------------------------------------------------------



 



Article 8 hereof are inserted for the sole benefit of the Administrative Agent
and the Lenders; the same may be waived in whole or in part, with or without
terms or conditions, in respect of any Loan without prejudicing the
Administrative Agent’s or the Lenders’ rights to assert them in whole or in part
in respect of any other Loan.
     11.2 [Intentionally Omitted.]
     11.3 Costs, Expenses and Taxes. Borrower shall pay within five (5) Banking
Days after demand, accompanied by an invoice therefor, the reasonable costs and
expenses of the Administrative Agent in connection with the negotiation,
preparation, syndication, execution, delivery, administration and interpretation
of the Loan Documents and any amendment thereto or waiver thereof. Following and
during the continuation of an Event of Default, Borrower shall also pay on
demand, accompanied by an invoice therefor, the reasonable costs and expenses of
the Administrative Agent and the Lenders in connection with the refinancing,
restructuring, reorganization (including a bankruptcy reorganization) and
enforcement or attempted enforcement of the Loan Documents, and any matter
related thereto. The foregoing costs and expenses shall include filing fees,
recording fees, title insurance fees, appraisal fees, search fees, and other out
of pocket expenses and the reasonable fees and out of pocket expenses of any
legal counsel (including reasonably allocated costs of legal counsel employed by
the Administrative Agent or any Lender), independent public accountants and
other outside experts retained by the Administrative Agent or any Lender,
whether or not such costs and expenses are incurred or suffered by the
Administrative Agent or any Lender in connection with or during the course of
any bankruptcy or insolvency proceedings of any member of the Consolidated
Group. Borrower shall pay any and all documentary and other taxes, excluding
(i) taxes imposed on or measured in whole or in part by any Lender’s overall net
income imposed on such Lender (including taxes on gross income imposed in lieu
of net income, minimum taxes or branch profits taxes) by (A) any jurisdiction
(or political subdivision thereof) in which such Lender is organized or
maintains its principal office or LIBOR Lending Office or (B) any jurisdiction
(or political subdivision thereof) in which such Lender is “doing business” or
(ii) any withholding taxes or other taxes based on gross income imposed by the
United States of America for any period with respect to which any Lender has
failed, for any reason, to provide Borrower with the appropriate form or forms
required by Section 11.21, to the extent such forms are then required by
applicable Laws to establish a complete exemption, and all costs, expenses, fees
and charges payable or determined to be payable in connection with the filing or
recording of this Agreement, any other Loan Document or any other instrument or
writing to be delivered hereunder or thereunder, or in connection with any
transaction pursuant hereto or thereto, and shall reimburse, hold harmless and
indemnify on the terms set forth in Section 11.11 the Administrative Agent and
the Lenders from and against any and all loss, liability or legal or other
expense with respect to or resulting from any delay in paying or failure to pay
any such tax, cost, expense, fee or charge or that any of them may suffer or
incur by reason of the failure of any Party to perform any of its Obligations.
Any amount payable to the Administrative Agent or any Lender under this
Section 11.3 shall bear interest from the fifth Banking Day following the date
of demand for payment at the Default Rate.
     11.4 Nature of Lenders’ Obligations. The obligations of the Lenders
hereunder are several and not joint or joint and several. Nothing contained in
this Agreement or any other Loan Document and no action taken by the
Administrative Agent or the Lenders or any of them pursuant

- 57 -



--------------------------------------------------------------------------------



 



hereto or thereto may, or may be deemed to, make the Lenders a partnership, an
association, a joint venture or other entity, either among themselves or with
Borrower or any other member of the Consolidated Group. A default by any Lender
will not increase the Percentage of the Commitments attributable to any other
Lender. Any Lender not in default may, if it desires, assume in such proportion
as the nondefaulting Lenders agree the obligations of any Lender in default, but
is not obligated to do so. The Administrative Agent agrees that it will use
reasonable efforts (which will not include the payment of money) either to
induce the other Lenders to assume the obligations of a Lender in default or to
obtain another Lender, reasonably satisfactory to Borrower, to replace such a
Lender in default. A defaulting Lender’s right to participate in the
administration of the Loan Documents, including, without limitation, any rights
to consent to or direct any action or inaction of the Administrative Agent or to
vote on any matter presented to the Lenders shall be suspended during the
pendency of such Lender’s default.
     11.5 Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Parties to
any Loan Document, will survive the making of the Loans hereunder and the
execution and delivery of the Notes, and have been or will be relied upon by the
Administrative Agent and each Lender, notwithstanding any investigation made by
the Administrative Agent or any Lender or on their behalf.
     11.6 Notices. Except as otherwise expressly provided in the Loan Documents,
all notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, telegraphed, telecopied, dispatched by commercial courier or delivered
to the appropriate party at the address set forth on the signature pages of this
Agreement or other applicable Loan Document or, as to any party to any Loan
Document, at any other address as may be designated by it in a written notice
sent to all other parties to such Loan Document in accordance with this Section.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the fourth Banking Day after deposit in the United States mail with first class
or airmail postage prepaid; if given by telegraph or cable, when delivered to
the telegraph company with charges prepaid; if given by telecopier, when sent;
if dispatched by commercial courier, on the scheduled delivery date; or if given
by personal delivery, when delivered (provided that if any such communication is
received after normal business hours or on a day that is not a Banking Day, it
shall be deemed to have been received on the next Banking Day following
receipt). The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices purportedly given by or on behalf of Borrower and Lenders
shall be entitled to rely and act upon any notices purportedly given to them by
or on behalf of the Administrative Agent, even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. Borrower
shall indemnify the Administrative Agent and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance of such Person on each
notice purportedly given by Borrower, except to the extent of such Person’s
gross negligence.
     11.7 Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, (a) this Agreement and any other
Loan Document may be

- 58 -



--------------------------------------------------------------------------------



 



executed in any number of counterparts and any party hereto or thereto may
execute any counterpart, each of which when executed and delivered will be
deemed to be an original and all of which counterparts of this Agreement or any
other Loan Document, as the case may be, when taken together will be deemed to
be but one and the same instrument and (b) execution of any such counterpart may
be evidenced by a telecopier transmission of the signature of such party. The
execution of this Agreement or any other Loan Document by any party hereto or
thereto will not become effective until counterparts hereof or thereof, as the
case may be, have been executed by all the parties hereto or thereto.
     11.8 Binding Effect; Assignment.
          (a) This Agreement and the other Loan Documents to which the Loan
Parties are a party are and will be binding upon and inure to the benefit of the
Loan Parties, the Administrative Agent, each of the Lenders, and their
respective successors and assigns, except that the Loan Parties may not assign
their rights hereunder or thereunder or any interest herein or therein without
the prior written consent of all the Lenders, and any purported assignment
without such consent shall be null and void. Each Lender represents that it is
not acquiring its Note with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (subject to any requirement
that disposition of such Note must be within the control of such Lender). Any
Lender may at any time pledge or assign a security in all or any portion of its
Note or any other instrument evidencing its rights as a Lender under this
Agreement to secure obligations of such Lender, including without limitation
(i) any pledge or assignment to secure obligations to a Federal Reserve Bank,
and (ii) in the case of a Lender that is a Related Fund, any pledge or
assignment to any holders of obligations owed, or security issued, by such
Lender, including to any trustee for, or any other representative of such
holders, provided that no such pledge shall release that Lender from its
obligations hereunder or grant to such Federal Reserve Bank or other pledgee or
assignee the rights of a Lender hereunder absent foreclosure of such pledge or
assignment.
          (b) From time to time following the Closing Date, each Lender may
assign to one or more Eligible Assignees all or any portion of its Commitment;
provided that (i) such Eligible Assignee, if not then a Lender or an Affiliate
or Related Fund of a Lender, shall require approval by the Administrative Agent
and (if no Event of Default then exists) Parent (neither of which approvals
shall be unreasonably withheld or delayed), (ii) such assignment shall be
evidenced by a Commitments Assignment and Acceptance, a copy of which, together
with any Notes subject to such assignment, shall be furnished to the
Administrative Agent as hereinbelow provided, (iii) except in the case of an
assignment to an Affiliate or Related Fund of the assigning Lender, to another
Lender or of the entire remaining Commitment of the assigning Lender, the
assignment shall not assign a share of the Commitment that is equivalent to less
than $5,000,000, (iv) the assignment shall be of a constant, and not a varying,
percentage of the Assignor’s rights and obligations under this Agreement, and
(v) the effective date of any such assignment shall be as specified in the
Commitments Assignment and Acceptance, but not earlier than the date which is
five (5) Banking Days after the date the Administrative Agent has received the
Commitments Assignment and Acceptance unless otherwise agreed by the
Administrative Agent. Upon the effective date of such Commitments Assignment and
Acceptance, the Eligible Assignee named therein shall be a Lender for all
purposes of this Agreement, with a Percentage and Commitment amount as therein
(and herein, if such Eligible Assignee was already a Lender) set forth and, to
the

- 59 -



--------------------------------------------------------------------------------



 



extent of the portion of the Commitment assigned, the assigning Lender shall be
released from its further obligations under this Agreement. Borrower agrees that
it shall execute and deliver to such assignee Lender, Notes evidencing that
assignee Lender’s Commitment, and to the assigning Lender, Notes evidencing the
remaining balance of such Lender’s Commitment.
          (c) By executing and delivering a Commitments Assignment and
Acceptance, the Eligible Assignee thereunder acknowledges and agrees that:
(i) the Administrative Agent has not made any representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness or sufficiency of this Agreement
or any other Loan Document; (ii) the Administrative Agent has not made any
representation or warranty and assumes no responsibility with respect to the
financial condition of the Loan Parties or the performance by the Loan Parties
of the Obligations; (iii) it has received a copy of this Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.1 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Commitments Assignment and Acceptance; (iv) it will, independently and without
reliance upon the Administrative Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement; (v) it
appoints and authorizes the Administrative Agent to take such action and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent by this Agreement; and (vi) it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
          (d) The Administrative Agent shall maintain at the Administrative
Agent’s Office a copy of each Commitments Assignment and Acceptance delivered to
it and a register (the “Register”) of the names and address of each of the
Lenders and the Percentage and Commitment amount held by each Lender, giving
effect to each Commitments Assignment and Acceptance. The Register shall be
available during normal business hours for inspection by Borrower or any Lender
upon reasonable prior notice to the Administrative Agent. After receipt of a
completed Commitments Assignment and Acceptance executed by any Lender and an
Eligible Assignee and the Notes subject to such assignment, and receipt of an
assignment fee of $3,500 from such Lender or Eligible Assignee (which fee shall
be imposed only once with respect to simultaneous transfers on a single day to
different Affiliates or Related Funds of such Lender), the Administrative Agent
shall, promptly following the effective date thereof, upon the request of any
party, provide to Borrower and the Lenders a revised Schedule 1.1 giving effect
thereto. Borrower, the Administrative Agent and the Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
Commitments listed therein for all purposes hereof, and no assignment or
transfer of any such Commitment shall be effective, in each case unless and
until a Commitments Assignment and Acceptance effecting the assignment or
transfer thereof shall have been accepted by the Administrative Agent and
recorded in the Register as provided above. Prior to such recordation, all
amounts owed with respect to the applicable Commitment shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of such Commitment.

- 60 -



--------------------------------------------------------------------------------



 



          (e) Each Lender may from time to time grant participations to one or
more banks or other financial institutions (including another Lender but
excluding an Employee Plan) in a portion of its Commitment; provided, however,
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
financial institutions shall not be a Lender hereunder for any purpose except,
if the participation agreement so provides, for the purposes of Sections 3.7,
3.8, 11.11 and 11.22 but only to the extent that the cost of such benefits to
Borrower does not exceed the cost which Borrower would have incurred absent the
participation, (iv) Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (v) the participation
interest shall be expressed as a percentage of the granting Lender’s Commitment
as it then exists and shall not afford such participant any rights or privileges
under the Loan Documents except as provided in clause (iii) above.
     11.9 Right of Setoff. If an Event of Default has occurred and is
continuing, the Administrative Agent or any Lender (but in each case only with
the consent of the Requisite Lenders and subject to the provisions of
Section 11.10) may exercise its rights under Article 9 of the Uniform Commercial
Code and other applicable Laws and, to the extent permitted by applicable Laws,
apply any funds in any deposit account maintained with it by Borrower and/or any
Property of Borrower in its possession against the Obligations. any and all
rights to require administrative agent or any bank to exercise its rights or
remedies with respect to any other collateral which secures the loan (if any),
prior to exercising its right of setoff with respect to such deposits, credits,
or other property of borrowers, are hereby, knowingly, voluntarily, and
irrevocably waived.
     11.10 Sharing of Setoffs. Each Lender severally agrees that if it, through
the exercise of any right of setoff, banker’s lien or counterclaim against
Borrower, or otherwise, receives payment of the Obligations held by it that is
ratably more than any other Lender, through any means, receives in payment of
the Obligations held by that Lender, then, subject to applicable Laws: (a) the
Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from each of the other Lenders a participation in the
Obligations held by the other Lenders and shall pay to the other Lenders a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or succeeding
to the rights of Borrower, the purchase of a participation shall be rescinded
and the purchase price thereof shall be restored to the extent of the recovery,
but without interest (unless the Lender from which such payment is recovered is
required to pay interest thereon, in which case each Lender returning funds to
such Lender shall pay its pro rata share of such interest). Each Lender that
purchases a participation in the Obligations pursuant

- 61 -



--------------------------------------------------------------------------------



 



to this Section 11.10 shall from and after the purchase have the right to give
all notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation in an Obligation so purchased
pursuant to this Section 11.10 may exercise any and all rights of setoff,
banker’s lien or counterclaim with respect to the participation as fully as if
the Lender were the original owner of the Obligation purchased.
     11.11 Indemnity by Borrower. Borrower agrees to indemnify, save and hold
harmless the Administrative Agent and Lead Arranger and each Lender and their
respective directors, officers, agents, attorneys and employees (collectively
the “Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action (except a claim, demand, action, or cause of action for any
amount excluded from the definition of “Taxes” in Section 3.9(d)) if the claim,
demand, action or cause of action arises out of or relates to any act or
omission (or alleged act or omission) of Borrower, the other members of the
Consolidated Group or any of their officers, directors or stockholders relating
to the Commitments, the use or contemplated use of proceeds of any Loan, or the
relationship of Borrower and the Lenders under this Agreement; (b) any
administrative or investigative proceeding by any Governmental Agency arising
out of or related to a claim, demand, action or cause of action described in
clause (a) above; and (c) any and all liabilities, losses, costs or expenses
(including reasonable attorneys’ fees and the reasonably allocated costs of
attorneys employed by any Indemnitee and disbursements of such attorneys and
other professional services) that any Indemnitee suffers or incurs as a result
of the assertion of any foregoing claim, demand, action or cause of action;
provided that no Indemnitee shall be entitled to indemnification for any loss
caused by its own gross negligence or willful misconduct or for any loss
asserted against it by another Indemnitee. If any claim, demand, action or cause
of action is asserted against any Indemnitee, such Indemnitee shall promptly
notify Borrower, but the failure to so promptly notify Borrower shall not affect
Borrower’s obligations under this Section unless such failure materially
prejudices Borrower’s right to participate in the contest of such claim, demand,
action or cause of action, as hereinafter provided. Such Indemnitee may (and
shall, if requested by Borrower in writing) contest the validity, applicability
and amount of such claim, demand, action or cause of action and shall permit
Borrower to participate in such contest. Any Indemnitee that proposes to settle
or compromise any claim or proceeding for which Borrower may be liable for
payment of indemnity hereunder shall give Borrower written notice of the terms
of such proposed settlement or compromise reasonably in advance of settling or
compromising such claim or proceeding and shall obtain Borrower’s prior written
consent (which shall not be unreasonably withheld or delayed). In connection
with any claim, demand, action or cause of action covered by this Section 11.11
against more than one Indemnitee, all such Indemnitees shall be represented by
the same legal counsel (which may be a law firm engaged by the Indemnitees or
attorneys employed by an Indemnitee or a combination of the foregoing) selected
by the Indemnitees and reasonably acceptable to Borrower; provided, that if such
legal counsel determines in good faith that representing all such Indemnitees
would or could result in a conflict of interest under Laws or ethical principles
applicable to such legal counsel or that a defense or counterclaim is available
to an Indemnitee that is not available to all such Indemnitees, then to the
extent reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each affected
Indemnitee shall be entitled to separate representation by legal counsel
selected by that Indemnitee and reasonably acceptable to Borrower, with all such
legal counsel using reasonable efforts to avoid unnecessary

- 62 -



--------------------------------------------------------------------------------



 



duplication of effort by counsel for all Indemnitees; and further provided that
the Administrative Agent (as an Indemnitee) shall at all times be entitled to
representation by separate legal counsel (which may be a law firm or attorneys
employed by the Administrative Agent or a combination of the foregoing). Any
obligation or liability of Borrower to any Indemnitee under this Section 11.11
shall survive the expiration or termination of this Agreement and the repayment
of all Loans and the payment and performance of all other Obligations owed to
the Lenders.
     11.12 Nonliability of the Lenders. Borrower acknowledges and agrees that:
          (a) Any inspections of any Property of Borrower or any other Loan
Party made by or through the Administrative Agent or the Lenders are for
purposes of administration of the Loan only and Borrower and such other Loan
Parties are not entitled to rely upon the same (whether or not such inspections
are at the expense of Borrower);
          (b) By accepting or approving anything required to be observed,
performed, fulfilled or given to the Administrative Agent or the Lenders
pursuant to the Loan Documents, neither the Administrative Agent nor the Lenders
shall be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by the
Administrative Agent or the Lenders;
          (c) The relationship between Borrower and the Administrative Agent and
the Lenders is, and shall at all times remain, solely that of borrowers and
lenders; neither the Administrative Agent nor the Lenders shall under any
circumstance be construed to be partners or joint venturers of Borrower or any
other member of the Consolidated Group, neither the Administrative Agent nor the
Lenders shall under any circumstance be deemed to be in a relationship of
confidence or trust or a fiduciary relationship with Borrower or any other
member of the Consolidated Group, or to owe any fiduciary duty to Borrower or
any other member of the Consolidated Group; neither the Administrative Agent nor
the Lenders undertake or assume any responsibility or duty to Borrower or any
other member of the Consolidated Group, to select, review, inspect, supervise,
pass judgment upon or inform Borrower or any other member of the Consolidated
Group, of any matter in connection with their Property or the operations of
Borrower or any other member of the Consolidated Group; Borrower and such other
members shall rely entirely upon their own judgment with respect to such
matters; and any review, inspection, supervision, exercise of judgment or supply
of information undertaken or assumed by the Administrative Agent or the Lenders
in connection with such matters is solely for the protection of the
Administrative Agent and the Lenders and neither Borrower nor any other Person
is entitled to rely thereon; and
          (d) The Administrative Agent and the Lenders shall not be responsible
or liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to Property caused by the
actions, inaction or negligence of Borrower and/or any other member of the
Consolidated Group, and Borrower hereby indemnifies and holds the Administrative
Agent and the Lenders harmless on the terms set forth in Section 11.11 from any
such loss, damage, liability or claim.

- 63 -



--------------------------------------------------------------------------------



 



     11.13 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
the Administrative Agent and the Lenders in connection with the Loans, and is
made for the sole benefit of Borrower, the Administrative Agent and the Lenders,
and the Administrative Agent’s and the Lenders’ successors and assigns. Except
as provided in Sections 11.8, 11.11 and 11.22 no other Person shall have any
rights of any nature hereunder or by reason hereof.
     11.14 Confidentiality.
          (a) Confidentiality. Each Lender and the Administrative Agent (each, a
“Lender Party”) hereby agrees for itself only that, except as specifically set
forth herein, such Lender Party (i) shall not participate in or generate any
press release or other release of information to the general public relating to
the closing of the Loan without the prior written consent of Borrower,
(ii) shall hold the Confidential Information in strict confidence in accordance
with such Lender Party’s customary procedures to prevent the misuse or
disclosure of confidential information of this nature and in accordance with
safe and sound banking practices, (iii) shall use the Confidential Information
solely for the purposes of underwriting the Loan or acquiring an interest
therein, carrying out such Lender Party’s rights or obligations under this
Agreement, in connection with the syndication of the Loan, the enforcement of
the Loan Documents, or other internal examination, supervision or oversight of
the transactions contemplated hereby as reasonably determined by such Lender
Party, or as otherwise permitted by the terms of this Section 11.14
(collectively, “Permitted Purposes”), and (iv) shall not disclose the
Confidential Information to any third party, except as expressly authorized in
this Agreement or with prior written consent of Borrower. Each Lender Party
shall promptly notify Borrower in the event that it becomes aware of any loss or
unauthorized disclosure of any Confidential Information.
Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party
(except to the extent such public availability was the result of such Lender
Party’s disclosure), (iii) was in or came into a Lender Party’s possession from
a source not known to such Lender Party (after reasonable inquiry) to be in
breach of an obligation of confidentiality owed to Borrower in making such
disclosure to such Lender Party, (iv) was in or comes into Lender Party’s
possession free of any obligation of confidence owed to Borrower at the time it
was disclosed to such Lender Party, or (v) was developed by the employees or
agents of the Lender Party without the use of the Confidential Information.
          (b) Disclosures. Any Lender Party or its legal counsel may disclose
the Confidential Information (i) to Borrower, other Lenders, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) to its consultants, agents and advisors retained in good faith by such
Lender Party with a need to know such information in connection with a Permitted
Purpose or to otherwise advise or consult with such Lender Party, (v) as
required by Law or legal process (subject to the terms below), or in connection

- 64 -



--------------------------------------------------------------------------------



 



with any legal proceeding to which that Lender Party and any Loan Party are
adverse parties (and Borrower hereby acknowledges and agrees that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), each Lender is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act), (vi) to another potential Lender or participant in
connection with an assignment or proposed assignment to that Person of all or
part of that Lender Party’s interests hereunder or a participation interest in
its Notes, and (vii) to its directors, officers, employees and Affiliates who
need to know the Confidential Information for purposes of underwriting the Loan
or becoming a party to this Agreement, the syndication of the Loan, the
administration, interpretation, performance or exercise of rights under the Loan
Documents, the enforcement of the Loan Documents, or other internal supervision,
examination or oversight of the transactions contemplated hereby as reasonably
determined by such Lender Party, provided that any Person to whom any of the
Confidential Information is disclosed is informed by such Lender Party of the
strictly confidential nature of the Confidential Information, and such Persons
described in clauses (b)(iv) and (vi) shall agree in writing to be bound by
confidentiality restrictions at least as restrictive as those contained herein.
Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required by any Law
or any order of any Governmental Agency or self regulatory body or other legal
process to make any disclosure of or about any of the Confidential Information.
In such event (except with respect to banking regulators or auditors), such
Lender Party shall, if permitted by Law, promptly notify Borrower in writing so
that Borrower may seek an appropriate protective order or waive compliance with
the provisions of this Agreement (provided that if a protective order or the
receipt of a waiver hereunder has not been obtained, or if prior notice is not
possible, and a Lender Party is, in the opinion of its counsel, compelled to
disclose Confidential Information, such Lender Party may disclose that portion
of the Confidential Information which its counsel advises it that such Lender
Party is compelled to disclose, and provided further that in any event, such
Lender Party will not oppose action by Borrower to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.) Each Lender Party shall be liable (but
only to the extent it is finally determined to have breached the provisions of
this Section 11.14(b)) for any actions by such Lender Party (but not any other
Person) which are not in accordance with the provisions of this
Section 11.14(b).
Notwithstanding anything herein to the contrary, Confidential Information shall
not include, and Administrative Agent and each Lender may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011 4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or any Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, and transactions
contemplated hereby.
          (c) No Rights in Confidential Information. The Administrative Agent
and each Lender recognizes and agrees that nothing contained in this
Section 11.14 shall be construed as

- 65 -



--------------------------------------------------------------------------------



 



granting any property rights, by license or otherwise, to any Confidential
Information (other than the Agreement or any amendments thereto or any related
agreements), or to any invention or any patent, copyright, trademark, or other
intellectual property right that has issued or that may issue, based on such
Confidential Information (other than the Agreement or any amendments thereto or
any related agreements). No Lender Party shall make, have made, use or sell for
any purpose any product or other item using, incorporating or derived from any
such Confidential Information; provided that the foregoing shall not limit or
restrict in any way the creation, use or sale of banking or related services by
any Lender Party.
          (d) Survival. All Confidential Information provided by or on behalf of
Borrower during the term of this Agreement or any predecessor agreements shall
remain confidential indefinitely and shall continue to receive that level of
confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein. For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to Borrower or its Subsidiaries and if such Lender Party obtains knowledge that
such third party is violating a confidentiality agreement with Borrower, such
Lender Party shall treat the Confidential Information received from such third
party as strictly confidential in accordance with the provisions of this
Section 11.14. For purposes of this Section 11.14(d), the “Termination Date”
shall mean the earlier of the termination of this Agreement or, with respect to
a specific Lender Party, the date such Person no longer holds an interest in the
Loan.
          (e) Injunctive Relief. Each Lender Party hereby agrees that breach of
this Section 11.14 will cause Borrower irreparable damage for which recovery of
damages would be inadequate, and that Borrower shall therefore be entitled to
obtain timely injunctive relief under this Agreement, as well as such further
relief as may be granted by a court of competent jurisdiction.
          (f) No Fiduciary Duty. Nothing in this Section shall be construed to
create or give rise to any fiduciary duty on the part of the Administrative
Agent or the Lenders to Borrower.
          (g) Separate Action. Borrower covenants and agrees not to, and hereby
expressly waives any right to, raise as a defense, affirmative defense, setoff,
recoupment or otherwise against any Lender Party any claim arising from or
relating to an alleged breach of this Section 11.14 in any action, claim or
proceeding relating to a breach of the Loan Documents by Borrower or other
action to enforce or recover the Obligations, and covenant and agree that any
claim against a Lender Party arising from or relating to an alleged breach of
this Section 11.14 by a Lender Party shall only be asserted as an affirmative
claim in a separate action against the applicable Lender Party.
     11.15 Further Assurances. Borrower shall, at its expense and without
expense to the Lenders or the Administrative Agent, do, execute and deliver such
further acts and documents as the Requisite Lenders or the Administrative Agent
from time to time reasonably require for the assuring and confirming unto the
Lenders or the Administrative Agent of the rights hereby created or intended now
or hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.

- 66 -



--------------------------------------------------------------------------------



 



     11.16 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
     11.17 Governing Law. Except to the extent otherwise provided therein, each
Loan Document shall be governed by, and construed and enforced in accordance
with, the Laws of the State of New York without any regard to conflicts of law
principles that would result in the application of any Law other than the Laws
of the State of New York.
     11.18 Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.
     11.19 Headings. Article and Section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.
     11.20 Time of the Essence. Time is of the essence of the Loan Documents.
     11.21 Delivery of Tax Forms. Each Lender that is incorporated or otherwise
organized under the Laws of a jurisdiction other than the United States of
America or any State thereof or the District of Columbia shall deliver to
Borrower (with a copy to the Administrative Agent), on or before the Closing
Date (or on or before accepting an assignment or receiving a participation
interest herein pursuant to Section 11.8, if applicable) two duly completed
copies, signed by a Responsible Official, of either Form W-8BEN (relating to
such Lender and entitling it to a complete exemption from withholding on all
payments to be made to such Lender by Borrower pursuant to this Agreement) or
Form W-8ECI (relating to all payments to be made to such Lender by Borrower
pursuant to this Agreement), or W-8IMY, as applicable, of the United States of
America Internal Revenue Service or such other evidence satisfactory to Borrower
and the Administrative Agent that no withholding under the federal income tax
laws is required with respect to such Lender. If a Lender is claiming a
“portfolio interest exemption,” such Lender shall, in addition to Form W-8BEN,
provide a certificate signed by a Responsible Official to the effect that
(i) such Lender is not a bank within the meaning of Section 881(c)(3)(A) of the
Code, (ii) such Lender is not a 10% shareholder of Borrower, and (iii) such
Lender is not related to Borrower within the meaning of Section 881(c)(3)(C) of
the Code. Thereafter and from time to time, including before the expiration of
any previously delivered form, each such Lender shall (a) promptly submit to
Borrower (with a copy to the Administrative Agent), such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States of America
taxing authorities) as may then be required under then current United States of
America

- 67 -



--------------------------------------------------------------------------------



 



Laws and regulations to avoid, or such evidence as is satisfactory to Borrower
and the Administrative Agent of any available exemption from, United States of
America withholding taxes in respect of all payments to be made to such Lender
by Borrower pursuant to this Agreement and (b) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re designation of its LIBOR
Lending Office, if any) to avoid any applicable deduction or withholding for
taxes from amounts payable to such Lender. In the event that Borrower or the
Administrative Agent become aware that a participation has been granted pursuant
to Section 11.8(e) to a financial institution that is incorporated or otherwise
organized under the Laws of a jurisdiction other than the United States of
America, any State thereof or the District of Columbia, then, upon request made
by Borrower or the Administrative Agent to the Lender which granted such
participation, such Lender shall cause such participant financial institution to
deliver the same documents and information to Borrower and the Administrative
Agent as would be required under this Section if such financial institution were
a Lender. Each Lender that is a United States of America Person shall, upon the
reasonable request of Borrower, deliver Form W-9 on or before the Closing Date
(or on or before accepting an assignment or receiving a participation pursuant
to Section 11.8, if applicable) and before the expiration of a previously
delivered form.
     11.22 Hazardous Material Indemnity. Borrower hereby agrees to indemnify,
hold harmless and defend (by counsel reasonably satisfactory to the
Administrative Agent) the Administrative Agent and each of the Lenders and their
respective directors, officers, employees, agents, successors and assigns from
and against any and all claims, losses, damages, liabilities, fines, penalties,
charges, administrative and judicial proceedings and orders, judgments, remedial
action requirements, enforcement actions of any kind, and all costs and expenses
incurred in connection therewith (including but not limited to reasonable
attorneys’ fees and the reasonably allocated costs of attorneys employed by the
Administrative Agent or any Lender, and expenses to the extent that the defense
of any such action has not been assumed by Borrower), arising directly or
indirectly out of (i) the presence on, in, under or about any Projects of any
Hazardous Materials, or any releases or discharges of any Hazardous Materials
on, under or from any Projects and (ii) any activity carried on or undertaken on
or off any Projects by Borrower or any Loan Party or any of their predecessors
in title, whether prior to or during the term of this Agreement, and whether by
Borrower or any predecessor in title or any employees, agents, contractors or
subcontractors thereof, or any third persons at any time occupying or present on
any Project, in connection with the handling, treatment, removal, storage,
decontamination, clean up, transport or disposal of any Hazardous Materials at
any time located or present on, in, under or about any Project. The foregoing
indemnity shall further apply to any residual contamination on, in, under or
about any Project, or affecting any natural resources, and to any contamination
of any Project or natural resources arising in connection with the generation,
use, handling, storage, transport or disposal of any such Hazardous Materials,
and irrespective of whether any of such activities were or will be undertaken in
accordance with applicable Laws, but the foregoing indemnity shall not apply to
Hazardous Materials on any Project, the presence of which is caused by the
Administrative Agent or the Lenders. Borrower hereby acknowledges and agrees
that, notwithstanding any other provision of this Agreement or any of the other
Loan Documents to the contrary, the obligations of Borrower under this Section
(and under Sections 4.17 and 5.10) shall be unlimited corporate obligations of
Borrower and shall not be secured by any Lien on any Project. Any obligation or
liability of Borrower to any Indemnitee under this Section 11.22 shall survive
the expiration or termination of this Agreement and the

- 68 -



--------------------------------------------------------------------------------



 



repayment of all Loans and the payment and performance of all other Obligations
owed to the Lenders.
     11.23 [Intentionally Omitted].
     11.24 Removal of a Lender. Borrower shall have the right to remove a Lender
as a party to this Agreement if (a) such Lender is paid a material amount by
Borrower pursuant to Section 3.4 or Section 3.5, (b) any of the events described
in Section 9.1(k) occurs with respect to such Lender, or (c) such Lender becomes
(and at the time of the proposed removal hereunder remains) a Defaulting Lender
hereunder. Upon notice from Borrower, such Lender shall execute and deliver a
Commitments Assignment and Acceptance covering that Lender’s Percentage of the
Commitments in favor of such Eligible Assignee as Borrower may designate with
the approval of the Administrative Agent, subject to payment in full by such
Eligible Assignee of all principal, interest and fees and any other amount owing
to such Lender through the date of assignment. The removal of any Defaulting
Lender pursuant to this Section 11.24 shall not preclude Borrower from pursuing
all remedies available to it against such Defaulting Lender for damages arising
out of such Defaulting Lender’s breach hereof.
     11.25 Waiver Of Right To Trial By Jury. Each party to this agreement hereby
expressly waives any right to trial by jury of any claim, demand, action or
cause of action arising under any loan document or in any way connected with or
related or incidental to the dealings of the parties hereto or any of them with
respect to any loan document, or the transactions related thereto, in each case
whether now existing or hereafter arising, and whether sounding in contract or
tort or otherwise; and each party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.
     11.26 Purported Oral Amendments. Borrower expressly acknowledges that this
agreement and the other loan documents may only be amended or modified, or the
provisions hereof or thereof waived or supplemented, by an instrument in writing
that complies with section 12.1. Borrower agrees that it will not rely on any
course of dealing, course of performance, or oral or written statements by any
representative of the administrative agent or any bank that does not comply with
section 12.1 to effect an amendment, modification, waiver or supplement to this
agreement or the other loan documents.
     11.27 Replacement of Notes. Upon receipt of evidence reasonably
satisfactory to Borrower of the loss, theft, destruction or mutilation of any
Note, and in the case of any such loss, theft or destruction, upon delivery of
an indemnity agreement reasonably satisfactory to Borrower or, in the case of
any such mutilation, upon surrender and cancellation of the applicable Note,
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note.

- 69 -



--------------------------------------------------------------------------------



 



     11.28 Defaulting Lenders. In the event that any Lender becomes a Defaulting
Lender, then, in addition to any rights and remedies that may be available to
Borrower or the other Lenders and the Administrative Agent (such other Lenders
and the Administrative Agent being called “Non Defaulting Lenders”) at Law or in
equity:
          (a) The Defaulting Lender’s rights to participate in the
administration of the Loan and the Loan Documents, including any right to vote
upon, approve, disapprove, consent to or direct any action of the Administrative
Agent (other than amendments to the Loan Documents directly affecting the
Defaulting Lender’s Commitment), shall be suspended and such rights shall not be
reinstated unless and until such Lender ceases to be a Defaulting Lender (and
all decisions, except the decision to remove the Administrative Agent, which are
to be based on a vote of the Requisite Lenders or all Lenders shall be resolved
based upon a decision or determination made by the required percentage of the
Non-Defaulting Lenders); provided, however, that if the Administrative Agent is
a Defaulting Lender, the Administrative Agent shall continue to have all rights
provided for in this Loan Agreement, as the Administrative Agent only, with
respect to the administration of the Loan unless it is removed and replaced as
the Administrative Agent as provided in Section 10.8.
          (b) Any or all of the Non-Defaulting Lenders shall be entitled (but
shall not be obligated) to: (i) fund the aggregate amount that the Defaulting
Lender has failed to fund or pay to the Administrative Agent (such amount being
called the “Defaulted Amount”); and (ii) collect interest at the Default Rate on
the Defaulted Amount (after crediting all interest actually paid by Borrower on
the Defaulted Amount from time to time), either directly from the Defaulting
Lender or from amounts otherwise payable to the Defaulting Lender, for the
period from the date on which the Defaulted Amount was funded by the
Non-Defaulting Lenders until the date on which payment is made. If the
Administrative Agent has funded the Defaulted Amount, the Administrative Agent
shall be entitled to collect interest at the Default Rate from the Defaulting
Lender on the Defaulted Amount as set forth above, as if the Administrative
Agent were a Non-Defaulting Lender that had elected to fund the Defaulted
Amount.
          (c) In the event the Defaulted Amount is funded by any Non-Defaulting
Lenders or the Administrative Agent pursuant to Section 11.28(b) above, the
Defaulting Lender’s interest in the Loans, the Loan Documents and proceeds
thereof shall be subordinated to any Defaulted Amount funded by any
Non-Defaulting Lenders or the Administrative Agent pursuant to Section 11.28(b)
above, plus all interest which may be due in accordance with Section 11.28(b)
above (to be applied pari passu among the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
funding the Defaulted Amount), without necessity for executing any further
documents; provided that such Defaulting Lender’s interest in the Loan, the Loan
Documents and the proceeds thereof shall no longer be so subordinated if the
Defaulted Amount funded by the Non-Defaulting Lenders or the Administrative
Agent (and all interest which has accrued pursuant to Section 11.28(b) above)
shall be repaid in full.
          (d) If, following the payment in full of all amounts due pursuant to
Section 11.28(c) above to the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
which have funded all or any portion of any Defaulted Amount, there remains any
unfunded Defaulted Amount which has not been funded by

- 70 -



--------------------------------------------------------------------------------



 



the Non-Defaulting Lenders, the Administrative Agent or the Defaulting Lender
(“Unfunded Defaulted Amount”), then a portion of the Defaulting Lender’s
interest in the Loan, the Loan Documents and the proceeds thereof equal to the
amount of the Unfunded Defaulted Amount (together with interest thereon at the
rate applicable to the Defaulted Amount from time to time pursuant to the Loan
Documents) shall be subordinated to the interests of the Non-Defaulting Lenders
(including the Administrative Agent, unless the Administrative Agent is the
Defaulting Lender) unless and until such Unfunded Defaulted Amount is funded
either by one or more Non -Defaulting Lenders, the Administrative Agent or the
Defaulting Lender.
          (e) Subject to the provisions of Section 11.8 and the definition of
Eligible Assignee, each Non-Defaulting Lender will have the right, but not the
obligation, in its sole discretion, to acquire at par all or a proportionate
share (based on the ratio of its Commitment to the aggregate amount of the
Commitments of all of the Non-Defaulting Lenders that elect to acquire a share
of the Defaulting Lender’s Commitment) of the Defaulting Lender’s Commitment,
including without limitation its proportionate share in the outstanding
principal balance of the Loan, and all rights and interests of the Defaulting
Lender under this Agreement and the other Loan Documents.
          (f) Nothing herein contained shall be deemed or construed to waive,
diminish, limit, prevent or estop the Administrative Agent, Borrower or any
Lender from exercising or enforcing any rights or remedies which may be
available at law or in equity as a result of or in connection with any default
under this Agreement by a Lender (including the right to bring suit against the
Defaulting Lender to recover the Defaulted Amount and interest thereon at the
rate provided in this Section 11.28).
ARTICLE 12
AMENDMENTS; CONSENTS
     12.1 Amendments; Consents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by Borrower or any other Loan Party therefrom, may in any event be
effective unless in writing signed by the Requisite Lenders (and, in the case of
any amendment, modification or supplement of or to any Loan Document to which
Borrower or any other Loan Party is a party, signed by each such party, and, in
the case of any amendment, modification or supplement to Section 3.2 or
Article 10, signed by the Administrative Agent), and then only in the specific
instance and for the specific purpose given; and, without the approval in
writing of all the Lenders, no amendment, modification, supplement, termination,
waiver or consent may be effective:
          (a) To amend, modify, forgive, reduce or waive the principal of, or
the amount of principal, principal prepayments or the rate of interest payable
on, any Note, or the amount of the Commitments or the Percentage of any Lender
or the amount of any commitment fee payable to any Lender, or any other fee or
amount payable to any Lender under the Loan Documents or to waive an Event of
Default consisting of the failure of Borrower to pay when due principal,
interest or any fee;

- 71 -



--------------------------------------------------------------------------------



 



          (b) To postpone any date fixed for any payment of principal of,
prepayment of principal of or any installment of interest on, any Note or any
installment of any fee, or to extend the term of the Commitments;
          (c) To amend the provisions of the definition of “Requisite Lenders”
or “Maturity Date”;
          (d) To amend or waive this Section 12.1;
          (e) To amend any provision of this Agreement that expressly requires
the consent or approval of all of the Lenders to require a lesser number of
Lenders to approve such action;
          (f) To release Borrower or any Guarantor or any Collateral except as
specifically provided in the Security Documents; or
          (g) To change the manner of distribution of any payments to the
Lenders or the Administrative Agent.
     No amendment, modification, supplement, extension, termination or waiver or
consent may be effective to require a Lender to fund more than its Percentage of
a Request for an Advance, without the approval of any Lender affected thereby.
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 12.1 shall apply equally to, and shall be binding upon, all the
Lenders and the Administrative Agent.

- 72 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Secured Bridge Loan
Agreement to be duly executed as of the date first above written.

                  BORROWER:
 
                BIOMED REALTY, L.P., a Maryland limited partnership
 
                By:   BioMed Realty Trust, Inc., its sole general        
partner
 
           
 
      By:   /s/ Gary A. Kreitzer
 
      Title:   Executive VP
 
                Address:
 
                BioMed Realty, LP     17140 Bernardo Center Drive, Suite 222    
San Diego, California 92128

- 73 -



--------------------------------------------------------------------------------



 



     
 
  ADMINISTRATIVE AGENT:
 
   
 
  KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent
 
   
 
  By: /s/ Scott Childs  
 
  Title: Vice President
 
   
 
  Address:
 
   
 
  KeyBank — Real Estate Capital
 
  127 Public Square — 8th Floor
 
  Mail Code: OH-01-27-0839
 
  Cleveland, Ohio 44114
 
  Phone: 216-689-5989
 
  Facsimile: 216-689-4997
 
  Attn: Scott Childs
 
   
 
  LENDERS:
 
   
 
  KEYBANK NATIONAL ASSOCIATION, a
 
  national banking association
 
   
 
  By: /s/ Scott Childs  
 
  Title: Vice President
 
   
 
  Address:
 
   
 
  KeyBank — Real Estate Capital
 
  127 Public Square — 8th Floor
 
  Mail Code: OH-01-27-0839
 
  Cleveland, Ohio 44114
 
  Phone: 216-689-5989
 
  Facsimile: 216-689-4997
 
  Attn: Scott Childs

- 74 -